

Exhibit 10.1
 
EXECUTION COPY

 
 
ASSET PURCHASE AGREEMENT
 
 
Dated as of February 12, 2009
 
 
among
 
 
PROTEIN TRANSACTION, LLC,
 
 
a wholly-owned subsidiary of MERCK & CO., INC.,
 
 
INSMED INCORPORATED
 
and
 
MERCK & CO., INC.,
 

 
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page Number



 
ARTICLE I PURCHASE PRICE AND CLOSING                            1
 
Section 1.1Sale and Purchase of the Purchased Assets                           1
Section 1.2First Closing Assets and Second Closing
Assets                           3
Section 1.3Excluded Assets                           3
Section 1.4Assumption of Liabilities                           4
Section 1.5Retained Liabilities.                           5
Section 1.6First Closing; Second Closing.                           6
Section 1.7First Closing Assets Purchase Price.                           7
Section 1.8Second Closing Assets Purchase Price                           9
Section 1.9Obligations of Seller During Post-Closing
Period.                           9
Section 1.10Withholding Taxes                           9
Section 1.11Assignment of Contracts; Rights and
Obligations                           10
 
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE
SELLER                            10
Section 2.1Organization, Standing and Corporate Power.                          
10
Section 2.2Purchased Assets.                           11
Section 2.3Authority; Noncontravention; Voting
Requirements.                          11
Section 2.4Governmental Approvals and Consents                          12
Section 2.5Seller SEC Documents; Undisclosed
Liabilities.                           12
Section 2.6Absence of Certain Changes                           13
Section 2.7Legal Proceedings                           13
Section 2.8Compliance With Laws; Permits                           14
Section 2.9Taxes                           14
Section 2.10Personnel Matters.                           15
Section 2.11Employee Benefit Plans.                           16
Section 2.12Labor Matters                           16
Section 2.13Environmental Matters.                           17
Section 2.14Material Contracts.                           18
Section 2.15Properties.                           19
Section 2.16Intellectual Property.                           20
Section 2.17Regulatory Matters.                           22
Section 2.18Opinion of Financial Advisor                           24
Section 2.19Brokers and Other Advisors                           25
Section 2.20State Takeover Statutes                           25
Section 2.21Related Party Transactions.                           25
Section 2.22Solvency; Fair Consideration; No Fraudulent
Conveyance                           25
Section 2.23Termination of Representations and
Warranties                           25
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF
PURCHASER                            25
 
Section 3.1Organization, Standing and Corporate Power                          
25
Section 3.2Authority; Noncontravention.                           26
Section 3.3Governmental Approvals.                           26
Section 3.4Ownership and Operations of Purchaser                           27
Section 3.5Sufficient Funds                           27
Section 3.6Legal Proceedings                           27
 
ARTICLE IV ADDITIONAL COVENANTS AND AGREEMENTS                           27
 
Section 4.1Conduct of Business.                           27
Section 4.2No Solicitation.                           31
Section 4.3Reasonable Best Efforts.                           34
Section 4.4Certain Filings and Notices; SEC Filings.                          
36
Section 4.5Public Announcements.                           36
Section 4.6Access to Information; Confidentiality.                           36
Section 4.7Notification of Certain Matters.                           38
Section 4.8Fees and Expenses                           39
Section 4.9Transferred Employees.                           39
Section 4.10Further Assurances                           41
Section 4.11Seller Non-Competition and
Non-Solicitation.                           41
Section 4.12Certain Tax Matters.                           42
Section 4.13Mail; Payments.                           43
Section 4.14Excluded Products                           44
Section 4.15Notices to Debt, Option and Warrant
Holders                           44
Section 4.16Release under Security for Boulder Leases                          
44
 
ARTICLE V CONDITIONS TO THE SECOND CLOSING                            44
 
Section 5.1Conditions to Each Party’s Obligation to Effect the Second Closing
Transactions                           44
Section 5.2Conditions to the Seller’s Obligation to Effect the Second Closing
Transactions                           44
 
Section 5.3Conditions to Parent’s and Purchaser’s Obligation to Effect the
Second Closing Transactions                           45
Section 5.4Deliveries by the Seller at Second Closing                          
46
Section 5.5Deliveries by Purchaser at Second Closing                          
47
 
ARTICLE VI TERMINATION                            47
 
Section 6.1Termination.                           47
Section 6.2Effect of Termination                          49
Section 6.3Termination Fees.                           49
Section 6.4First Closing Assets Repurchase Right.                           50
 
ARTICLE VII MISCELLANEOUS                            51
 
Section 7.1Amendment or Supplement                           51
Section 7.2Extension of Time, Waiver, Etc                           51
Section 7.3Assignment                           51
Section 7.4Counterparts                           51
Section 7.5Entire Agreement; No Third Party
Beneficiaries                           51
Section 7.6Governing Law; Jurisdiction; Waiver of Jury
Trial.                           52
Section 7.7Specific Performance                           52
Section 7.8Notices                           52
Section 7.9Severability.                           53
Section 7.10Definitions                           54
Section 7.11Interpretation                           58
 


 

 
 

--------------------------------------------------------------------------------

 

Table of Defined Terms
 
The following terms are defined in the section of this Agreement set forth after
such term below:
 

     
Acquisition Proposal
Section 4.2(e)
   
Additional Payment Date
Section 1.7(b)
   
Affiliate
Section 7.10(a)
   
Agreement
Recitals
   
Allocation
Section 4.12(d)
   
Apportioned Obligations
Section 4.12(b)
   
Assumed Boulder Leases
Section 1.1(a)
   
Assumed Liabilities
Section 1.4
   
Bankruptcy and Equity Exception
Section 2.3(a)
   
Boulder Facilities
Section 7.10(b)
   
Boulder Lease
Section 2.15(a)
   
Business Day
Section 7.10(c)
   
Code
Section 1.10
   
Confidential Information
Section 7.10(d)
   
Confidentiality Agreement
Section 4.2(b)
   
Contracts
Section 7.10(e)
   
End Date
Section 6.1(b)(i)
   
Environmental Laws
Section 2.13(f)(i)
   
ERISA
Section 2.11(a)
   
ERISA Affiliate
Section 2.11(a)
   
Event
Section 7.10(aa)
   
Exchange Act
Section 2.4
   
Excluded Assets
Section 1.3
   
Excluded Products
Section 7.10(f)
   
FDA
Section 7.10(g)
   
Financial Advisor
Section 2.18
   
First Closing Assets
Section 1.2
   
First Closing
Section 1.6(a)
   
First Closing Date
Section 1.6(a)
   
First Closing Purchase Price
Section 1.7(a)
   
First Closing Transactions
Section 1.6(a)
   
GAAP
Section 7.10(h)
   
Governmental Authority
Section 7.10(i)
   
Hazardous Materials
Section 2.13(f)(ii)
   
HSR Act
Section 7.10(j)
   
Indebtedness
Section 7.10(k)
   
Intellectual Property Rights
Section 7.10(l)
   
IPLEX™ EAP
Section 7.10(m)
   
Key Products
Section 7.10(n)
   
Key Products Employees
Section 2.10(a)
   
Key Products IP Contracts
Section 7.10(o)
   
Key Products IP Rights
Section 1.1(d)
   
Key Products Registered IP
Section 2.16(b)
   
Knowledge
Section 7.10(p)
   
Laws
Section 2.8
   
Lease Security
Section 4.16
   
Leased Real Property
Section 2.15(a)
   
Liability
Section 7.10(q)
   
Lien
Section 7.10(r)
   
Loss
Section 1.4
   
Material Contracts
Section 2.14(a)
   
Nasdaq
Section 2.4
   
Organizational Documents
Section 2.1(b)
   
Parent
Recitals
   
Parent Indemnified Parties
Section 1.5(b)
   
Parent Plans
Section 4.9(d)
   
Parent Severance Plan
Section 4.9(e)
   
Permits
Section 2.8
   
Permitted Liens
Section 7.10(s)
   
Person
Section 7.10(t)
   
Post Closing Period
Section 1.9(a)
   
Primary Boulder Facilities
Section 7.10(u)
   
Primary Boulder Leases
Section 2.15(a)
   
Purchase Price
Section 1.8
   
Purchased Assets
Section 1.1
   
Purchased Assets Permits
Section 2.8
   
Purchased Assets Regulatory Documentation
Section 1.1(f)
   
Purchased Contracts
Section 1.1(l)
   
Purchased Inventory
Section 1.1(j)
   
Purchaser
Recitals
   
Purchaser Material Adverse Effect
Section 3.1
   
Regulatory Authority
Section 7.10(v)
   
Release
Section 2.13(f)(iii)
   
Representatives
Section 4.2(a)
   
Repurchase Right
Section 6.4(a)
   
Restraints
Section 5.1(a)
   
Retained Liabilities
Section 1.5
   
SEC
Section 7.10(w)
   
Second Closing Assets
Section 1.2
   
Second Closing
Section 1.6(b)
   
Second Closing Date
Section 1.6(b)
   
Second Closing Purchase Price
Section 1.8
   
Second Closing Transactions
Section 1.6(b)
   
Secondary Boulder Facilities
Section 7.10(x)
   
Secondary Boulder Leases
Section 2.15(a)
   
Securities Act
Section 2.4
   
Seller
Recitals
   
Seller Account
Section 1.7(a)
   
Seller Common Stock
Section 2.4
   
Seller Confidential Information
Section 7.10(y)
   
Seller Convertible Notes
Section 7.10(z)
   
Seller Disclosure Schedule
ARTICLE II
   
Seller Material Adverse Effect
Section 7.10(aa)
   
Seller Payment Event
Section 6.3(a)
   
Seller Plans
Section 2.11(a)
   
Seller SEC Documents
Section 2.5(a)
   
Seller Securities
Section 4.1(b)(i)
   
Seller Termination Fee
Section 6.3(a)
   
Solvent
Section 7.10(bb)
   
Subsidiary
Section 7.10(cc)
   
Superior Proposal
Section 4.2(e)
   
Taxes
Section 2.9
   
Tax Return
Section 2.9
   
Third Party Supplier
Section 2.17(d)
   
Trademark
Section 7.10(dd)
   
Trade Secret
Section 7.10(ee)
   
Transactions
Section 7.10(ff)
   
Transfer Taxes
Section 4.12(a)
   
Transferred Employee
Section 4.9(a)
   
VSCA
Section 2.3(b)
   
Work Plan
Section 1.6(a)
   



 

--------------------------------------------------------------------------------

 



 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT, dated as of February 12, 2009 (this “Agreement”),
is among PROTEIN TRANSACTION, LLC, a Delaware limited liability company and a
wholly-owned subsidiary of Parent (“Purchaser”), INSMED INCORPORATED, a Virginia
corporation (the “Seller”), and MERCK & CO., INC., a New Jersey corporation
(“Parent”).
 
WHEREAS, the Boards of Directors of the Seller and Parent and the Board of
Managers of Purchaser have approved the acquisition of the Purchased Assets by
Purchaser on the terms and subject to the conditions set forth in this
Agreement;
 
WHEREAS, Purchaser desires to purchase from the Seller, and the Seller desires
to sell to Purchaser, the Purchased Assets, upon the terms and subject to the
conditions hereinafter set forth; and
 
WHEREAS, as an inducement to and condition to Parent’s and Purchaser’s
willingness to enter into this Agreement, prior to the date of this Agreement,
the Seller has entered into amendments to the Primary Boulder Leases, in form
and substance satisfactory to Parent, which provide the Seller with assignable
options to renew the Primary Boulder Leases through the year 2035.
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and intending to be legally bound
hereby, Parent, Purchaser and the Seller hereby agree as follows:
 
ARTICLE I                                
 
PURCHASE PRICE AND CLOSING
 
Section 1.1 Sale and Purchase of the Purchased Assets.  Subject to the terms and
conditions set forth in this Agreement, at the times set forth in Section 1.6,
the Seller shall sell, transfer, assign and deliver (or cause to be sold,
transferred, assigned and delivered) to Purchaser, and Purchaser shall purchase
and acquire, free and clear of any Liens, other than Permitted Liens, all right,
title and interest in and to the Purchased Assets.  For purposes of this
Agreement, the “Purchased Assets” shall mean all of the following assets of the
Seller or its Subsidiaries:
 
(a) (i) the Primary Boulder Leases and (ii) the Secondary Boulder Leases with
respect to which a landlord consent to assignment is delivered to Purchaser on
or before the Second Closing Date (the leases referenced to in (i) and (ii),
together the “Assumed Boulder Leases”);
 
(b) all equipment and other tangible assets located at the Boulder Facilities,
which shall include all equipment and tangible assets used in connection with
the Key Products, including those described in Section 1.1(b) of the Seller
Disclosure Schedule;
 
(c) the Key Products, including all formulations thereof and all proprietary
rights of the Seller and its Subsidiaries embodied in or associated with the Key
Products which is not otherwise set forth in this Section 1.1;
 
(d) all Intellectual Property Rights embodied or disclosed in or otherwise
related to the Key Products, or the research, production, manufacture, or
development of any Key Product (the “Key Products IP Rights”), together with all
of the Seller’s or its Subsidiaries’ rights to sue and obtain damages and
equitable relief for past, present and future infringement, misappropriation or
violation of any of the foregoing;
 
(e) all notebooks, records and other media embodying the Key Products (and to
the extent such is stored in any equipment, the Purchased Assets will include
that equipment);
 
(f) all filings and supporting documents submitted to and received from any
Regulatory Authority relating to the Key Products and the Boulder Facilities,
and all data contained therein or incorporated therein by reference, including
any Investigational New Drug application (IND), Clinical Trial Application
(CTA), investigator’s brochures, pharmacology/toxicology data and reports,
correspondence to and from a Regulatory Authority, written summaries of any oral
discussions with a Regulatory Authority, including minutes from teleconferences
and meetings with a Regulatory Authority, registrations and licenses, adverse
event files, complaint files and manufacturing and testing records, all
qualification and validation documents, and all documentation pertaining to any
Regulatory Authority inspections (the “Purchased Assets Regulatory
Documentation”);
 
(g) all data, information, publications and other materials of the Seller or its
Subsidiaries embodying or relating to (i) the clinical and non-clinical
(including in vitro and animal) testing of the Key Products performed by or on
behalf of the Seller or its Subsidiaries and (ii) clinical field experience with
the Key Products that is necessary or useful for making regulatory filings for,
or marketing of, the Key Products;
 
(h) all authorizations, registrations, filings, permits, licenses, franchises,
orders, approvals, concessions, consents and other regulatory approvals issued
by any Regulatory Authority which are required (i) to lease, own or operate the
Boulder Facilities, (ii) for clinical testing of any Key Product or (iii) for
the handling, possession, importation, marketing, promotion, pricing or sale of
any Key Product and all applications for any of the aforementioned items;
 
(i) all environmental, health and safety records and Permits for the Boulder
Facilities;
 
(j) all inventory of finished Key Products and all materials, samples, assays,
reagents, chemicals generated or used by the Seller or its Subsidiaries (or
Persons working on their behalf) in the research, development, manufacture or
use of any Key Product, including the inventory set forth in Section 1.1(j) of
the Seller Disclosure Schedule (collectively, the “Purchased Inventory”);
 
(k) all manufacturing product records relating to the Boulder Facilities or any
Key Products, including all of the reports, files, data and other documents and
information produced by or for the Seller or its Subsidiaries in connection with
the manufacture of any Key Product that are in the possession or control of the
Seller or its Subsidiaries, including those described in Section 1.1(k) of the
Seller Disclosure Schedule;
 
(l) all rights, benefits and interests under all (i) Key Products IP Contracts,
(ii) all Contracts relating to the Key Products, the Purchased Inventory or any
of the Purchased Assets and (iii) all other Contracts, purchase orders and other
similar arrangements (including all express or implied warranties from the
suppliers of goods or services) used or held for use by the Seller or its
Subsidiaries in connection with the Key Products, including, with respect to
(i), (ii) and (iii) above, those described in Section 1.1(l) of the Seller
Disclosure Schedule (the “Purchased Contracts”);
 
(m) all rights to receive mail (including e-mail) and other communications
related to the Purchased Assets and communications from suppliers, agents and
others with respect to the Purchased Assets;
 
(n) all claims, causes of action, defenses and rights of offset or counterclaim
(at any time or in any matter existing or arising, whether choate or inchoate,
known or unknown, contingent or noncontingent), including claims under
warranties or guarantees or indemnities to the extent related to the Purchased
Assets or the Assumed Liabilities;
 
(o) all insurance benefits, including all property and casualty proceeds
received or receivable in connection with the damage or destruction of any asset
that would have been included in the Purchased Assets but for such damage or
complete destruction;
 
(p) all written legal opinions that Seller or its Subsidiaries have received
with respect to any of the Key Products or the Boulder Facilities; and
 
(q) all other assets, properties, rights, records and documentation used or held
for use in connection with, or otherwise related to, the Key Products or the
Boulder Facilities, other than the Excluded Assets.
 
To the extent any of the Purchased Assets consist of records, files, notebooks
or other information, and such information is included in media that also
contains information relating to any of the Excluded Assets, then the Purchased
Assets shall include the original of such media, and the Seller shall be
entitled to retain a copy of the information relating to the Excluded Assets.
 
Section 1.2 First Closing Assets and Second Closing Assets.  The Purchased
Assets that are being sold, assigned and transferred to Purchaser at the First
Closing shall include all of the Purchased Assets set forth in Section 1.1(c),
Section 1.1(d), Section 1.1(e), Section 1.1(f), Section 1.1(g) and Section
1.1(k) to the extent constituting, associated with, or relating to, product
candidates INS-19 Granulocyte Colony Stimulating Factor and INS-20 Pegylated
Granulocyte Colony Stimulating Factor (the “First Closing Assets”).  All of the
remaining Purchased Assets (the “Second Closing Assets”) shall be sold, assigned
and transferred to Purchaser at the Second Closing.
 
Section 1.3 Excluded Assets.  Other than the Purchased Assets, neither the
Seller nor its Subsidiaries shall sell, transfer, assign or deliver to Purchaser
any of its rights, titles to or interests in any of its other assets (the
“Excluded Assets”) which are not part of the sale and purchase contemplated
hereunder, are excluded from the Purchased Assets, and shall remain the property
of the Seller after the First Closing and the Second Closing.  The Excluded
Assets include the following assets of the Seller or its Subsidiaries:
 
(a) the Excluded Products;
 
(b) the Intellectual Property Rights and other proprietary rights of the Seller
embodied solely in or associated solely with the Excluded Products and/or the
IPLEX™ EAP;
 
(c) each Contract, and any verbal or written agreement to enter into a Contract,
that any of the Seller or its Subsidiaries is a party to or bound by with
respect to the Excluded Products, including any Contract that would obligate the
Seller or its Subsidiaries to (i) research, develop, manufacture, supply or
commercialize any Excluded Product, or any derivative product, for any
indication, (ii) seek approval from the FDA or any other Regulatory Authority
with respect to any Excluded Product or (iii) conduct clinical trials with
respect to any Excluded Product or provide patients with access to any Excluded
Product, including the IPLEX™ EAP;
 
(d) all cash, cash equivalents and short term investments;
 
(e) assets located at the Seller’s corporate headquarters in Richmond, Virginia,
including all minute books, stock records and corporate seals, to the extent
that such Richmond assets are not otherwise included in clauses (a) – (p) of the
definition of the Purchased Assets;
 
(f) all personnel records and other records that the Seller is required by Law
to retain in its possession (provided copies of any such records shall be
provided to the Purchaser at the Second Closing, to the extent permitted by
Law);
 
(g) all claims for refund of Seller's Taxes;
 
(h) all rights of the Seller under this Agreement or any other agreement,
instrument, certificate or document required to be delivered to the Seller at
the Second Closing pursuant to Section 5.5; and
 
(i) the property and assets expressly designated in Section 1.3(i) of the Seller
Disclosure Schedule.
 
Section 1.4 Assumption of Liabilities.  Effective as of the Second Closing, the
Seller shall not have any liability or obligation with respect to, and Purchaser
shall assume and thereafter pay, perform and discharge when due, without
recourse to the Seller, the Liabilities arising under the Purchased Contracts
and the Assumed Boulder Leases (including the replacement of any security
deposit, line of credit or other surety held by the landlord(s) under the
Assumed Boulder Leases to ensure performance of the Assumed Boulder Leases)
solely to the extent such obligations require performance after the Second
Closing (which, for the avoidance of doubt, shall not include any obligations
and Liabilities arising out of or relating to a breach by the Seller or its
Subsidiaries that occurred prior to the Second Closing Date and any Liabilities
which are Retained Liabilities, collectively, the “Assumed
Liabilities”).  Parent shall cause Purchaser to, and Purchaser shall, pay,
perform and discharge when due, without recourse to the Seller, all Assumed
Liabilities related to the Purchased Assets which arise after the Second Closing
Date.  Parent and Purchaser shall indemnify, defend and hold harmless the
Seller, its Affiliates, and their respective officers, directors, employees,
successors and assigns from and against all claims, losses, liabilities,
damages, deficiencies, interest and penalties, Taxes, costs and expenses,
including losses resulting from the defense, settlement and/or compromise of a
claim and/or demand and/or assessment, reasonable attorneys’, accountants’ and
expert witnesses’ fees, costs and expenses of investigation hereafter
(individually a “Loss” and collectively “Losses”), arising in connection with or
relating to the Assumed Liabilities.
 
Section 1.5 Retained Liabilities.
 
(a) Notwithstanding anything to the contrary contained in this Agreement,
Purchaser and its Affiliates shall not have any liability or obligation with
respect to, shall not assume or agree to pay, perform or discharge, and shall
not be deemed by virtue of the execution and delivery of this Agreement or any
document delivered at the First Closing or the Second Closing pursuant to this
Agreement, or as a result of the consummation of the Transactions, to have
assumed, or to have agreed to pay, perform or discharge, any liability or
obligation of the Seller, its Subsidiaries or any of their Affiliates, whether
primary or secondary, direct or indirect, known or unknown, asserted or
unasserted, due or to become due, accrued, absolute, contingent or otherwise,
and whether arising prior to, on or after the First Closing Date, with respect
to the First Closing Assets, or the Second Closing Date, with respect to the
Second Closing Assets, other than the Assumed Liabilities (such Liabilities not
assumed by Purchaser, collectively, the “Retained Liabilities”).  “Retained
Liabilities” shall include the following:
 
(i)  
all Liabilities of Seller or its Subsidiaries, or any member of any
consolidated, affiliated, combined or unitary group of which Seller or any of
its Subsidiaries is or has been a member, for Taxes (including any Liability for
Taxes relating to any of the Purchased Assets or the ownership, control, lease
or license of any of the Purchased Assets);

 
(ii)  
all Liabilities of the Seller or its Subsidiaries arising pursuant to this
Agreement;

 
(iii)  
all Liabilities and obligations of the Seller or its Subsidiaries arising under
the Seller Plans or relating to payroll, vacation, sick leave, workers’
compensation and unemployment benefits of any kind;

 
(iv)  
all Liabilities of the Seller or its Subsidiaries in connection with any claims,
actions, suits, audits, inquiries, proceedings by any Governmental Authority or
third party (including any shareholders of the Seller, whether brought directly,
derivatively or otherwise), including any claims, actions, suits, audits,
inquiries, proceedings arising as a result of or relating to the entry into the
Agreement or the consummation of the Transactions;

 
(v)  
all Liabilities of the Seller and its Subsidiaries relating to, arising out of
or incurred in connection with any of the Excluded Assets (including under any
Contracts related thereto);

 
(vi)  
all Liabilities arising under any Environmental Law; provided that such
Liabilities shall be Retained Liabilities only to the extent that any such
Liability of the Seller, its Subsidiaries or any of their Affiliates arises
during the two-year period beginning on the Second Closing Date;

 
(vii)  
all Liabilities of the Seller or its Subsidiaries arising as a result of
violations of any Laws (other than Environmental Laws);

 
(viii)  
all Liabilities of the Seller or its Subsidiaries for Indebtedness;

 
(ix)  
all Liabilities arising out of or resulting from any breach by the Seller or its
Subsidiaries under any Purchased Contract or Boulder Lease prior to the date on
which any such Purchased Contract or Boulder Lease is transferred by the Seller
to Purchaser in accordance with the terms of this Agreement;

 
(x)  
all Liabilities arising out of or related to any broker’s, finder’s, advisory or
other similar fee or commission, or the reimbursement of expenses, in connection
with the Transactions based upon arrangements made by or on behalf of the Seller
or any of its Subsidiaries; and

 
(xi)  
with respect to the First Closing Assets, all other Liabilities of the Seller or
its Subsidiaries arising out of or relating to periods prior to the First
Closing and with respect to the Second Closing Assets, all other Liabilities of
the Seller or its Subsidiaries arising out of or relating to periods prior to
the Second Closing.

 
(b) The Seller shall pay, discharge and perform all of the Retained Liabilities
when due.  The Seller shall indemnify, defend and hold harmless Parent,
Purchaser, their Affiliates, and their respective officers, directors,
employees, successors and assigns (the “Parent Indemnified Parties”) from and
against all Losses, arising in connection with or relating to the Retained
Liabilities.  For purposes of this Section 1.5, the “Seller” shall be deemed to
include all Affiliates of the Seller and any predecessors and successors to the
Seller (including by operation of law, merger, liquidation, consolidation,
assignment, assumption or otherwise).
 
Section 1.6 First Closing; Second Closing.
 
(a) The closing (the “First Closing”) of the purchase and sale of the First
Closing Assets (the “First Closing Transactions”) shall take place at 10:00 a.m.
(New York City time) simultaneously with the execution and delivery of this
Agreement (the “First Closing Date”).  At the First Closing, the Seller and
Purchaser shall execute and deliver such documents (including a legal opinion,
addressed to Parent and Purchaser, dated the First Closing Date, from outside
counsel to Seller, in form and substance satisfactory to Purchaser, to the
effect set forth in Section 5.3(h) of the Seller Disclosure Schedule) as are
reasonably necessary and typical for similar transactions in order to complete
the transfer of the First Closing Assets from the Seller to Purchaser.  Without
limiting the foregoing, promptly following the First Closing, the Seller shall
promptly take, or cause to be taken, the actions set forth in Section 1.6(a) of
the Seller Disclosure Schedule with respect to the First Closing
Assets.  Neither Parent nor Purchaser shall assume any of the Assumed
Liabilities at the First Closing.  Effective as of the First Closing Date,
Purchaser hereby grants to the Seller and its Subsidiaries a non-exclusive,
non-transferable license to use the First Closing Assets solely to the extent
necessary for the Seller and its Subsidiaries to perform those activities
specified in the Work Plan attached as Section 4.1(c) of the Seller Disclosure
Schedule (the “Work Plan”).
 
(b) The closing (the “Second Closing”) of the purchase and sale of the Second
Closing Assets and the assumption of the Assumed Liabilities (the “Second
Closing Transactions”) will take place at 10:00 a.m. (New York City time) on
March 31, 2009, or such earlier date as is agreed to in writing by the parties
hereto, assuming that all of the conditions set forth in ARTICLE V have been
satisfied (other than those conditions that by their nature are to be satisfied
at the Second Closing, but subject to the satisfaction of those conditions at
the Second Closing) or waived prior to such date; provided that if the Second
Closing does not occur on March 31, 2009, the Second Closing will take place
thereafter at 10:00 a.m. (New York City time) on the second Business Day after
all of the conditions set forth in ARTICLE V have been satisfied (other than
those conditions that by their nature are to be satisfied at the Second Closing,
but subject to the satisfaction of those conditions at the Second Closing) or
waived, unless another time or date is agreed to in writing by the parties
hereto.  The date on which the Second Closing actually occurs is hereinafter
referred to as the “Second Closing Date.”
 
(c) The First Closing and the Second Closing shall place at the offices of
Fried, Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New York, New
York 10004, unless another place is agreed to in writing by the parties hereto.
 
Section 1.7 First Closing Assets Purchase Price.
 
(a) Purchase Price.  On the terms and subject to the conditions set forth in
this Agreement, at the First Closing, as consideration for the sale, transfer,
assignment and delivery of the First Closing Assets to Purchaser, Purchaser
shall purchase and acquire all right, title and interest in and to the First
Closing Assets for an aggregate purchase price equal to $10,000,000 with
$2,500,000 paid within one Business Day after the First Closing Date and,
subject to Section 6.4(a), the remaining $7,500,00 to be paid pursuant to, and
subject to the conditions set forth in, Section 1.7(b) (the “First Closing
Purchase Price”).  At the First Closing, Purchaser shall pay the $2,500,000 in
cash by wire transfer of immediately available funds to the account designated
in writing by the Seller prior to the First Closing Date (the “Seller Account”).
 
(b) Additional Payments.  On the terms, and subject to the conditions, set forth
in this Section 1.7(b), on March 12, 2009, April 13, 2009 and May 12, 2009
(each, an “Additional Payment Date”), Purchaser shall make the following
additional payments to the Seller in consideration for the sale, transfer,
assignment and delivery of the First Closing Assets to Purchaser (provided that
no payments shall be made to the Seller pursuant to this Section 1.7(b) after
the earlier of the Second Closing and the termination of this Agreement pursuant
to ARTICLE VI):
 
(i)  
If the conditions set forth in Section 1.7(c) have been satisfied or waived by
Purchaser (provided that any such waiver shall be in Purchaser’s sole
discretion), on March 12, 2009 Purchaser shall pay $2,500,000, in cash by wire
transfer of immediately available funds to the Seller Account.

 
(ii)  
If the Second Closing has not occurred prior to April 13, 2009, and if the
conditions set forth in Section 1.7(c) have been satisfied or waived by
Purchaser (provided that any such waiver shall be in Purchaser’s sole
discretion), on April 13, 2009 Purchaser shall pay $2,500,000, in cash by wire
transfer of immediately available funds to the Seller Account.

 
(iii)  
If the Second Closing has not occurred prior to May 12, 2009, and if the
conditions set forth in Section 1.7(c) have been satisfied or waived by
Purchaser (provided that any such waiver shall be in Purchaser’s sole
discretion), on May 12, 2009 Purchaser shall pay $2,500,000, in cash by wire
transfer of immediately available funds to the Seller Account.

 
(c) The obligations of Purchaser to make each payment set forth in Section
1.7(b) shall be subject to the satisfaction (or waiver by Purchaser, in its sole
discretion) on or prior to the applicable Additional Payment Date of the
following conditions:
 
(i)  
Each of the conditions set forth in Section 5.1, Section 5.3(a), Section 5.3(b),
Section 5.3(d), Section 5.3(e) and Section 5.3(f) shall be satisfied provided
that (A) references to the “Second Closing” or “Second Closing Date” therein
shall be deemed to refer to the applicable Additional Payment Date, and (B) in
the case of Section 5.3(d) any such action, suit, proceeding, inquiry or
investigation shall not have been settled, dismissed or terminated within 10
Business Days, in each case without any of the Parent Indemnified Parties having
any Liability or obligation with respect thereto.

 
(ii)  
None of the landlords of any of the Primary Boulder Facilities shall have
notified the Seller, any of Seller’s Subsidiaries, Parent or Purchaser in
writing on or prior to the applicable Additional Payment Date that such landlord
does not intend to consent or will not consent to the assignment of any of the
Primary Boulder Leases in connection with the Transactions.

 
(iii)  
Purchaser being satisfied that, after taking into account the payment to be made
on the applicable Additional Payment Date, the value of the Seller’s assets
would be less than $10,000,000, as would be shown on a balance sheet of the
Seller, prepared in a manner that is consistent with the methodology used to
prepare the financial statements of the Seller that have been included in the
Seller SEC Documents.

 
(d) If Parent or Purchaser is not obligated to make a payment on any applicable
Additional Payment Date as a result of the failure of the conditions set forth
in Section 1.7(c) to be satisfied on such applicable Additional Payment Date,
Purchaser and Parent shall either (i) make such payment within 10 Business Days
after the applicable Additional Payment Date or (ii) after such ten-Business Day
period, promptly notify the Seller of their intention to terminate this
Agreement pursuant to ARTICLE VI.
 
Section 1.8 Second Closing Assets Purchase Price.  On the terms and subject to
the conditions set forth in this Agreement, at the Second Closing, as
consideration for the sale, transfer, assignment and delivery of all right,
title and interest in and to the Second Closing Assets to Purchaser, Parent
shall pay, or cause Purchaser to pay, an aggregate purchase price equal to (x)
$120,000,000, plus (y) an amount (if any) equal to (i) $10,000,000 less (ii) any
amounts previously paid pursuant to Section 1.7(a) and Section 1.7(b) (the
“Second Closing Purchase Price” and with the First Closing Purchase Price, the
“Purchase Price”).  At the Second Closing, Parent or Purchaser shall pay the
Second Closing Purchase Price in cash by wire transfer of immediately available
funds to the Seller Account.
 
Section 1.9 Obligations of Seller During Post-Closing Period.
 
(a) The Seller shall not, and shall cause its Subsidiaries not to, liquidate or
dissolve, or enter into any proceeding relating to bankruptcy, insolvency,
liquidation or dissolution until the expiration of the 12 month period following
the Second Closing (the “Post Closing Period”).  At all times during the Post
Closing Period, the Seller shall (i) promptly satisfy and discharge all
Liabilities of the Seller or its Subsidiaries existing on and after the Second
Closing Date, (ii) maintain sufficient capital with which to continue its
proposed operations and (iii) remain Solvent.  During the three month period
following the Second Closing, Purchaser shall not take any action set forth in
Section 4.1(b)(i)(B) or Section 4.1(b)(i)(C); provided that, if any action,
suit, proceeding, inquiry or investigation by any Governmental Authority or
third party (including any shareholders of the Seller, whether brought directly,
derivatively or otherwise), shall be instituted, pending or threatened that
seeks, or could reasonably be expected to seek to rescind, invalidate, void or
undue any of the Transactions after the Second Closing Date, such three-month
period shall automatically be extended until such action, suit, proceeding,
inquiry or investigation is settled, terminated or dismissed or shall have
become final and nonappealable, in each case without any of the Parent
Indemnified Parties having any Liability or obligation with respect thereto.
 
(b) In furtherance of the Seller’s obligations pursuant to Section 1.9(a),
promptly following the Second Closing, and before taking any actions during the
three month period following the Second Closing that if taken prior to the
Second Closing would have required the consent of Purchaser pursuant to Section
4.1(b)(i)(B) or Section 4.1(b)(i)(C), the Seller shall establish and set aside a
cash reserve which is sufficient to pay all of the Retained Liabilities.  The
amount of this reserve shall be as reasonably determined by the Seller’s Board
of Directors and shall include an amount that is sufficient to pay all current
Liabilities of the Seller or any of its Subsidiaries and all reasonably
anticipated future Liabilities of the Seller or any of its Subsidiaries,
including all Liabilities (i) under outstanding options, warrants, Indebtedness
and convertible debt, (ii) under the lease for the Seller’s Virginia facility,
(iii) under the Seller Plans and (iv) for Taxes (including Taxes resulting from
or related to the Transactions).
 
Section 1.10 Withholding Taxes.  Purchaser shall be entitled to deduct and
withhold (without duplication) from any amount otherwise payable pursuant to
this Agreement such amounts as may be required to be deducted and withheld with
respect to the making of such payment under the Internal Revenue Code of 1986,
as amended, and the rules and regulations promulgated thereunder (the “Code”),
or under any provision of state, local or foreign Tax Law.  To the extent
amounts are so withheld and paid over to the appropriate Governmental Authority,
the withheld amounts shall be treated for all purposes of this Agreement as
having been paid to the Person in respect of which such deduction and
withholding was made.
 
Section 1.11 Assignment of Contracts; Rights and Obligations.  Except as set
forth in Section 5.3(g), nothing contained herein shall require the Seller to
assign (or cause to be assigned) any Purchased Contract to Purchaser in
connection with the Transactions if an attempted assignment thereof, without the
consent of a third party thereto, would constitute a breach or default thereof,
cause or permit the acceleration or termination thereof or in any way materially
and adversely affect the rights of the Seller, its Subsidiaries or Purchaser
thereunder or the rights of Purchaser to the Key Products or other Purchased
Assets.  In the event that any Purchased Contract cannot be so assigned or a
third party to any such Purchased Contract shall not consent to such assignment,
the Seller shall provide to Purchaser all of the Seller’s rights and interests
in and to such Purchased Contracts and, where necessary or appropriate, the
Seller shall be deemed to be Purchaser’s duly appointed agent for the purpose of
completing, fulfilling and discharging all of Purchaser’s rights and liabilities
arising after the Second Closing Date with respect to such Purchased
Contracts.  The Seller shall use its commercially reasonable efforts to provide
Purchaser with the benefit of such Purchased Contracts including (i) enforcing
any rights under such Purchased Contracts (including the right to terminate in
accordance with the terms thereof upon the request of Purchaser) or (ii)
permitting Purchaser to enforce any rights as if such Purchased Contracts had
been sold, conveyed, assigned and transferred to Purchaser.
 
ARTICLE II                                
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
Except as set forth in the disclosure schedule delivered by the Seller to
Purchaser and Parent (the “Seller Disclosure Schedule”) prior to the execution
of this Agreement, the Seller represents and warrants to Purchaser and Parent
that:
 
Section 2.1 Organization, Standing and Corporate Power.
 
(a) Each of the Seller and its Subsidiaries is duly organized, validly existing
and in good corporate standing (or equivalent status) under the Laws of the
state of its incorporation or organization and has all requisite corporate power
and authority to own, lease and operate its properties and assets and to carry
on its business as it is now being conducted, except where the failure to comply
with any of the foregoing has not had and would not reasonably be expected to
have, individually or in the aggregate, a Seller Material Adverse Effect.  Each
of the Seller and its Subsidiaries is duly licensed or qualified to do business
and is in good standing (or equivalent status) as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted by it
or the character or location of the properties and assets owned, leased or
operated by it requires such license or qualification, except where the failure
to be so licensed, qualified or in corporate good standing (or equivalent
status) has not had and would not reasonably be expected to have, individually
or in the aggregate, a Seller Material Adverse Effect.
 
(b) The Seller has made available to Purchaser true, correct and complete copies
of the articles of incorporation and bylaws of the Seller and the organizational
documents of each of its Subsidiaries, as amended to the date of this Agreement
(collectively, the “Organizational Documents”).  The Organizational Documents
are in full force and effect, and neither the Seller nor any of its Subsidiaries
is in material violation of its respective Organizational Documents.
 
Section 2.2 Purchased Assets.
 
(a) Seller or its Subsidiaries have good, valid and marketable title to all of
the Purchased Assets free and clear of any Liens, except for Permitted
Liens.  The Purchased Assets, include all of the assets, rights and properties
(including Intellectual Property Rights) of the Seller and its Subsidiaries
related to the operation of the Boulder Facilities and that are used or held for
use for the manufacture or development of Key Products.
 
(b) All of the Purchased Assets used by the Seller or its Subsidiaries at the
Leased Real Property are in all material respects free from defects (patent or
latent) or adverse physical conditions, have been maintained in all material
respects in accordance with normal industry practice and are in all material
respects in good operating condition and repair, subject to normal wear and tear
occurring in the ordinary course of business.
 
Section 2.3 Authority; Noncontravention; Voting Requirements.
 
(a) The Seller has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and to
consummate the Transactions.  The execution, delivery and performance by the
Seller of this Agreement and the consummation by it of the Transactions, have
been duly and validly authorized by all necessary corporate action on the part
of the Seller and no other corporate action on the part of the Seller is
necessary to authorize the execution, delivery and performance by the Seller of
this Agreement or the consummation by it of the Transactions.  This Agreement
has been duly and validly executed and delivered by the Seller and, assuming due
authorization, execution and delivery by the other parties hereto, constitutes
legal, valid and binding obligations of the Seller, enforceable against the
Seller in accordance with its terms, except that such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar Laws affecting creditors’ rights generally and by
general principles of equity (the “Bankruptcy and Equity Exception”).
 
(b) The Seller’s Board of Directors, at a meeting duly called and held at which
all of the directors of the Seller’s Board of Directors were present in person
or by telephone in compliance with the applicable provisions of the Virginia
Stock Corporation Act of the Commonwealth of Virginia (the “VSCA”), has duly and
unanimously adopted resolutions (i) adopting and approving this Agreement and
approving the Transactions, (ii) declaring that this Agreement and the
Transactions are advisable and in the best interests of the Seller and its
shareholders and (iii)  electing, to the extent permitted by applicable Laws, to
make inapplicable all state takeover laws or similar Laws of the VSCA, to the
extent they might otherwise apply to the execution, delivery, performance or
consummation of this Agreement or the Transactions, and none of the aforesaid
actions by the Seller’s Board of Directors has been amended, rescinded or
modified as of the date hereof.  No further corporate action is required by the
Seller’s Board of Directors in order for the Seller to approve this Agreement or
the Transactions.
 
(c) None of the execution and delivery of this Agreement by the Seller, the
consummation by the Seller of the Transactions or compliance by the Seller with
any of the terms or provisions hereof will (i) conflict with, or result in a
violation or breach of, any provision of any Organizational Document of the
Seller or any of its Subsidiaries, (ii) assuming that the authorizations,
consents and approvals referred to in Section 2.4 are obtained and the filings
referred to in Section 2.4 are timely made, violate any Law applicable to the
Seller or any of its Subsidiaries or their respective properties or assets,
(iii) assuming that the authorizations, consents and approvals referred to in
Section 2.4 and the filings referred to in Section 2.4 are timely made, conflict
with, or result in any violation or breach of, or constitute (with or without
notice or lapse of time, or both) a default (or give rise to a right of
termination, cancellation or acceleration of any obligations or loss of any
material benefit) under, require a consent or waiver under, require the payment
of a penalty under, any terms, conditions or provisions of any loan or credit
agreement, debenture, note, bond, mortgage, indenture, deed of trust or Contract
to which the Seller or any of its Subsidiaries is a party or by which any of the
Purchased Assets may be bound or any Purchased Assets Permit or (iv) result in
the creation or imposition of any Lien on any Purchased Asset, except, in the
case of clause (iii) , for such conflicts, violations, breaches, Liens or
defaults that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Seller Material Adverse Effect.
 
(d) The VSCA does not require that this Agreement or the Transactions be
approved by holders of any class or series of capital stock of the Seller or any
of its Subsidiaries.
 
Section 2.4 Governmental Approvals and Consents.  Except for filings required
under, and compliance with other applicable requirements of, the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the Securities Act of
1933, as amended (the “Securities Act”), the rules and regulations promulgated
under the Exchange Act and the Securities Act, the rules and regulations of the
Nasdaq Stock Market (“Nasdaq”), the HSR Act (if applicable), and the third party
consents set forth in Section 2.4 of the Seller Disclosure Schedule, no consents
or approvals of, or filings, declarations or registrations with, any
Governmental Authority, any stock market or stock exchange on which shares of
common stock, par value $0.01 per share, of the Seller (the “Seller Common
Stock”) are listed for trading, or any third party are necessary (a) for the
execution and delivery of this Agreement by the Seller or the consummation by
the Seller of the Transactions, (b) to avoid the loss of the Purchased Assets
Permits or the breach of any Purchased Contract or the creation of a Lien (other
than a Permitted Lien) on any of the Purchased Assets or (c) to enable Purchaser
to own the First Closing Assets following the First Closing Date and the Second
Closing Assets following the Second Closing Date.
 
Section 2.5 Seller SEC Documents; Undisclosed Liabilities.
 
(a) Since December 31, 2007, the Seller has timely filed or furnished, as
applicable, all reports, forms, schedules, statements, prospectuses,
registration statements and other document required to be filed or furnished by
the Seller under the Securities Act or the Exchange Act, as the case may be
(such documents, collectively, and in each case including all exhibits and
schedules thereto and documents incorporated by reference therein, the “Seller
SEC Documents”).  Each Seller SEC Document, as of its filing date or, if amended
or supplemented prior to the date of this Agreement, as of the date of its last
such amendment or supplement, complied as to form, and each such Seller SEC
Document filed subsequent to the date hereof will comply as to form, in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and the rules and regulations promulgated thereunder,
applicable to such Seller SEC Documents.  Each Seller SEC Document, as of its
filing date or, if amended or supplemented prior to the date of this Agreement,
as of the date of its last such amendment or supplement, did not, and each such
Seller SEC Document filed subsequent to the date hereof will not, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.
 
(b) The consolidated financial statements (including the consolidated balance
sheets and the related consolidated statements of income, consolidated
statements of income and shareholders’ equity and consolidated statements of
cash flows) of the Seller and its Subsidiaries included in the Seller SEC
Documents (i) have been prepared from, are in accordance with, and accurately
reflect the books and records of the Seller and its Subsidiaries in all material
respects, (ii) have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except (A) as may be indicated in
the notes thereto or, (B) in the case of interim financial statements, for
normal year-end adjustments that did not and would not, individually or in the
aggregate, reasonably be expected to have a Seller Material Adverse Effect and
as may be permitted by the SEC on Form 10-Q under the Exchange Act) and (iii)
fairly present in all material respects the consolidated financial position of
the Seller and its Subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows and changes in stockholders’ equity
of the Seller and its Subsidiaries as of the dates and for the periods referred
to therein (except, in the case of interim financial statement, to normal
year-end adjustments that did not and would not, individually or in the
aggregate, reasonably be expected to have a Seller Material Adverse Effect).
 
(c) Neither the Seller nor any of its Subsidiaries has any liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
other than liabilities or obligations that (i) have been discharged or paid in
full prior to the date of this Agreement in the ordinary course of business,
(ii) are accrued or reserved against in the most recent financial statements
included in the Seller SEC Documents filed prior to the date hereof or are
reflected in the notes thereto or (iii) were incurred in the ordinary course of
business consistent with past practice and that have not had and would not
reasonably be expected to have, individually or in the aggregate, a Seller
Material Adverse Effect.
 
Section 2.6 Absence of Certain Changes.  Since December 31, 2007, the business
of the Seller and its Subsidiaries has been conducted in the ordinary course and
there has not been any Event that has had or would reasonably be expected to
have, individually or in the aggregate, a Seller Material Adverse Effect.
 
Section 2.7 Legal Proceedings.  There is no legal or administrative proceeding,
claim, suit or action pending or, to the Knowledge of the Seller, threatened,
against or affecting, the Seller, any of its Subsidiaries, any of their
respective assets or rights, any Seller Plan, any present or former officer,
director or employee of the Seller or any of its Subsidiaries in their
respective capacities as such before (or, in the case of threatened actions,
suits, investigations or proceedings, would be before) any arbitrator or
Governmental Authority, nor is there any injunction, order, judgment, ruling or
decree of any arbitrator or Governmental Authority imposed upon or outstanding
against the Seller or any of its Subsidiaries, or any of their respective assets
or rights, or, to the Knowledge of the Seller, investigation by any Governmental
Authority involving the Seller or any of its Subsidiaries.
 
Section 2.8 Compliance With Laws; Permits.  Each of the Seller and its
Subsidiaries has been and is currently in compliance in all material respects
with all laws, injunctions, judgments, decrees, rulings, statutes, ordinances,
codes, rules, regulations, decrees and orders of Governmental Authorities,
including the Occupational Safety and Health Act of 1970 (29 U.S.C. § 651 et
seq.) (collectively, “Laws”) applicable to the Purchased Assets or the Key
Products Employees, including Laws relating to occupational safety and health,
manufacturing practice, labeling, handling and use of compounds and products and
employee exposure monitoring and control.  None of the Seller or any of its
Subsidiaries has received any written notice or other written communication
alleging or relating to a possible violation by the Seller or any of its
Subsidiaries of any Laws applicable to the Purchased Assets.  The Seller and
each of its Subsidiaries hold all licenses, registrations, variances,
exemptions, operating certificates, franchises, orders, permits, certificates,
approvals, authorizations, concessions, certificates of occupancy and similar
rights from Governmental Authorities (collectively, “Permits”) necessary for the
lawful operation of the Purchased Assets as currently conducted (collectively,
the “Purchased Assets Permits”), and there has occurred no violation of, default
(with or without notice or lapse of time or both) under, or event giving to
others any right of termination, amendment or cancellation of, with or without
notice or lapse of time or both, any of the Purchased Assets Permits except that
have not had and would not reasonably be expected to have, individually or in
the aggregate, a Seller Material Adverse Effect.  There is not pending or, to
the Knowledge of the Seller, threatened before any Governmental Authority any
proceeding, notice of violation, order of forfeiture or complaint or
investigation against the Seller or any of its Subsidiaries relating to any of
the Purchased Assets Permits.  The Seller and its Subsidiaries are in compliance
in all material respects with the terms of all of the Purchased Assets Permits,
and no event has occurred that, to the Knowledge of the Seller, would reasonably
be expected to result in the revocation, cancellation, non-renewal or adverse
modification of any of the Purchased Assets Permits.
 
Section 2.9 Taxes.  As used in this Agreement, the term “Tax” or “Taxes” shall
mean all taxes, charges, fees, duties, levies, imposts, or other assessments or
governmental charges of any kind imposed by a federal, state, local or foreign
Governmental Authority, including income, gross receipts, employment, excise,
severance, stamp, occupation, premium, windfall profits, customs, duties,
property, sales, use, license, profits, estimated, capital stock, transfer,
franchise, registration, payroll, withholding, social security (or similar),
unemployment, disability, value added, alternative or add-on minimum or other
taxes, and including any interest, penalties or additions attributable thereto,
whether disputed or not, and including any liability arising under any tax
sharing agreement or indemnity obligation or any liability for taxes of another
person by contract, as a transferee or successor, or under Treas. Reg. §
1.1502-6 or an analogous provision of state, local, or foreign law. As used in
this Agreement, the term “Tax Return” shall mean any return, declaration,
report, claim for refund, or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.
 
(a) The Seller and its Subsidiaries have timely filed or caused to be filed
(taking into account any valid extensions) all material Tax Returns required to
be filed by them with the appropriate Governmental Authority, and all such Tax
Returns were true, complete and correct in all material respects.
 
(b) All material Taxes due and payable by the Seller or any of its Subsidiaries
have been duly and timely paid, whether or not shown on any Tax Return.
 
(c) There are no Liens for Taxes upon the assets of the Seller or any of its
Subsidiaries other than Permitted Liens.
 
(d) All material Tax withholding and deposit obligations imposed on or with
respect to the Seller and its Subsidiaries (including any withholding with
respect to wages or other amounts paid to employees, independent contractors,
creditors, shareholders or other third parties) have been satisfied in full.
 
(e) Neither the Seller nor any of its Subsidiaries has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency.
 
(f) There is no claim, action, suit, investigation, audit or proceeding,
including any appeal or application for review, now pending or, to the Knowledge
of the Seller, threatened against or with respect to the Seller or any of its
Subsidiaries in respect of any material Tax or Tax asset of the Seller or any of
its Subsidiaries.
 
(g) Neither the Seller nor any of its Subsidiaries is a party to any
understanding or arrangement described in Section 6662(d)(2)(C)(ii) of the Code,
or any “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4.
 
(h) Neither the Seller nor any of its Subsidiaries has any material Liability
for the Taxes of any Person (other than the Seller and its Subsidiaries) under
Treasury Regulation Section 1.1502-6 (or any comparable provision of state,
local or foreign Law), as a transferee or successor, by Contract or otherwise.
 
(i) Each Tax election made by the Seller or any of its Subsidiaries has been
timely and properly made.
 
(j) Neither the Seller nor any of its Subsidiaries is the beneficiary of any
extension of time within which to file any Tax Return.
 
(k) To the Knowledge of the Seller, no claim has ever been made by an authority
in a jurisdiction where the Seller or any of its Subsidiaries does not file Tax
Returns that the Seller or any of its Subsidiaries is or may be subject to
taxation by that jurisdiction.
 
Section 2.10 Personnel Matters.
 
(a) Section 2.10(a)(i) and Section 2.10(a)(ii) of the Seller Disclosure Schedule
contain a true, accurate and complete list, as of date hereof, of all employees
of the Seller employed primarily in the development or manufacture of Key
Products (the “Key Products Employees”), including their respective positions,
salaries, wages, bonuses and other compensation paid or payable by the Seller
during 2009 and 2008 as well as dates of employment, and the date and amount of
last salary increase, of such Key Products Employees.  Section 2.10(a) of the
Seller Disclosure Schedule identifies any Key Products Employees who are on
short-term disability or other approved leave of absence (other than vacation),
their anticipated return to work date and the Seller Plans in which they
participate in or may be entitled to benefits.
 
(b) There are no claims (other than ordinary claims under the Seller Plans) or
legal proceedings pending or, to the Knowledge of the Seller, threatened, by or
between the Seller and any Key Products Employees.
 
Section 2.11 Employee Benefit Plans.
 
(a) Section 2.11(a) of the Seller Disclosure Schedule contains a true, correct
and complete list as of the date hereof of (i) each material deferred
compensation, incentive compensation, equity compensation plan, vacation and
“welfare” plan, fund or program (within the meaning of § 3(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)), (ii) each
“pension” plan, fund or program (within the meaning of § 3(2) of ERISA), (iii)
each material employment, consulting, termination, change in control or
severance agreement to which a Key Products Employee is a party and (iv) each
other material employee benefit plan, fund, program, policy, agreement, contract
or arrangement, in each of clauses (i) through (iv), that is sponsored,
maintained or contributed to or required to be contributed to by the Seller or
its Subsidiaries or by any trade or business, whether or not incorporated (an
“ERISA Affiliate”), that together with the Seller would be deemed a “single
employer” within the meaning of § 4001(b) of ERISA, or to which the Seller or an
ERISA Affiliate is a party for the benefit of any current or former officer,
employee, independent contractor or director of the Seller or any of its
Subsidiaries (collectively, and solely for purposes of Section 4.9(f), whether
or not material, the “Seller Plans”).
 
(b) Neither the Seller nor any of its ERISA Affiliates nor any predecessor
thereof sponsors, maintains or contributes to, has in the past six years
sponsored, maintained or contributed to or is or has in the past been required
to sponsor, maintain or contribute to, any plan subject to Title IV or § 302 of
ERISA.  Neither the Seller nor any of its ERISA Affiliates nor any predecessor
thereof contributes to, has in the past contributed to or is or has in the past
six years been required to contribute to, any “multiemployer plan,” as defined
in Section 3(37) of ERISA.
 
(c) Each Seller Plan has been operated and administered in all material respects
in accordance with its terms and in accordance with applicable Law, including
ERISA and the Code and the operation or terms of any Seller Plan will not result
in liability to Parent, Purchaser or any of Parent’s other Affiliates.
 
Section 2.12 Labor Matters.  Section 2.12 of the Seller Disclosure Schedule sets
forth all of the collective bargaining agreements to which the Seller or any of
its Subsidiaries is bound as of the date hereof with respect to any Key Products
Employees.  Except for instances that have not had and would not reasonably be
expected to have, individually or in the aggregate, a Seller Material Adverse
Effect (a) there is no unfair labor practice charge, labor strike, dispute,
slowdown, stoppage or representation petition brought before the National Labor
Relations Board pending, or, to the Knowledge of the Seller, threatened, against
the Seller or any of its Subsidiaries and (b) there are currently no charges or
complaints against the Seller or any of its Subsidiaries concerning any Key
Products Employees alleging employment discrimination, harassment or
retaliation, whistleblower violations, violations of occupational safety and
health requirements, employee misclassification, violations of employment
termination-related Laws and other employment related matters, whether pending
or, to the Knowledge of the Seller, threatened before a court of competent
jurisdiction, the U.S. Equal Employment Opportunity Commission or any other
Governmental Authority.  All Key Products Employees are employed within the
United States.
 
Section 2.13 Environmental Matters.
 
(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Seller Material Adverse Effect, the Seller and each of its
Subsidiaries are in compliance with all applicable Environmental Laws and have
all Permits required by Environmental Laws to conduct their respective
businesses, as currently conducted, and are in compliance with all such Permits.
 
(b) (i) There is no pending, or to the Knowledge of the Seller, threatened
claim, lawsuit, action, investigation or proceeding that is based upon or
related to the operation of the Boulder Facilities or any of the other Purchased
Assets against the Seller or any of its Subsidiaries under or pursuant to any
Environmental Law, (ii) neither the Seller nor any of its Subsidiaries is a
subject of any administrative or judicial consent, order, penalty, request for
information, demand, citations, summons, complaint or decree in connection with
any Environmental Laws that is based upon or related to the operation of the
Boulder Facilities or any of the other Purchased Assets and (iii) neither the
Seller nor any of its Subsidiaries has received notice from any Person,
including any Governmental Authority, alleging that the Seller or any of its
Subsidiaries is in violation of, or liable under, or potentially in violation of
or liable under, any applicable Environmental Law, that is based upon or related
to the operation of the Boulder Facilities or any of the other Purchased Assets
and which violation or liability is unresolved.
 
(c) Seller has not caused or permitted a Release, and to the Knowledge of the
Seller, neither the owner of the Boulder Facilities nor a third party has caused
or permitted a Release of any Hazardous Material on, at, to, from or underneath
the Boulder Facilities that have had or would reasonably be expected to have,
individually or in the aggregate, a Seller Material Adverse Effect.
 
(d) There has been no written environmental investigation, study, audit, test,
review or other analysis conducted with respect to the Boulder Facilities in the
possession or control of the Seller or any of its Subsidiaries which has not
been delivered or made available to Purchaser at least five days prior to the
date hereof.
 
(e) Notwithstanding anything to the contrary in this Agreement, this Section
2.13 is the sole representation and warranty in this Agreement relating to
Hazardous Materials, Environmental Laws or other environmental matters.
 
(f) As used in this Agreement:
 
(i)  
“Environmental Laws” shall mean all federal, state, foreign and local Laws
(including common law), treaties, rules and regulations, judgments or orders,
governmental requirements or agreements with any Governmental Authority relating
to the environment, pollution, contaminants or other hazardous substances, or
protection of human health, including laws relating to Releases or threatened
Releases of Hazardous Materials or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials, and all laws and regulations with regard to
record keeping, notification, disclosure and reporting requirements regarding
Hazardous Materials.

 
(ii)  
“Hazardous Materials” shall mean any chemicals, materials or substances defined
as or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “hazardous constituents,” “restricted hazardous
materials,” “extremely hazardous substances,” “toxic substances,”
“contaminants,” “pollutants,” “toxic pollutants,” or words of similar meaning
and regulatory effect under any Environmental Law including petroleum and its
derivatives, byproducts and other hydrocarbons, toxic mold, asbestos,
asbestos-containing and radioactive materials.

 
(iii)  
“Release” means any release, spill, emission, leaking, pumping, dumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the atmosphere, soil, surface water, groundwater or property.

 
Section 2.14 Material Contracts.
 
(a) Section 2.14 of the Seller Disclosure Schedule contains a true, correct and
complete list of all of the following Contracts to which the Seller or any of
its Subsidies are a party, or any of their assets may be bound:
 
(i)  
Contracts relating to the Boulder Facilities, including the Boulder Leases;

 
(ii)  
all Contracts relating to the Key Products, the Purchased Inventory or any of
the Purchased Assets;

 
(iii)  
all Key Products IP Contracts;

 
(iv)  
all other Contracts which could impose obligations on or bind Purchaser or any
of its Affiliates upon or following consummation of the Transactions;

 
(v)  
employment, severance, change in control, restricted stock, termination,
personal services, consulting, or non-competition Contracts that bind any of the
Key Products Employees; and

 
(vi)  
and commitments and agreements to enter into any of the foregoing (such
Contracts, the “Material Contracts”).

 
(b) The Seller has heretofore made available to Purchaser true, correct and
complete copies of the Material Contracts.  Each of the Material Contracts
constitutes the valid and legally binding obligation of the Seller or its
Subsidiaries, enforceable in accordance with its terms (subject to the
Bankruptcy and Equity Exception), and is in full force and effect.  The Seller
and each of its Subsidiaries are not (and with the giving of notice or lapse of
time would not be) in breach of, or default under, any Material Contract and, to
the Knowledge of the Seller, no other party thereto is in breach of, or default
under, in any respect, any Material Contract.
 
Section 2.15 Properties.
 
(a) Section 2.15(a) of the Seller Disclosure Schedule contains a true, correct
and complete list of all real property leased, subleased, or otherwise occupied
(whether as a tenant, subtenant or pursuant to other occupancy arrangements) by
the Seller or any of its Subsidiaries in Boulder, Colorado, including the real
property underlying the Boulder Facilities (collectively, including the
improvements thereon, the “Leased Real Property”).  With respect to each Leased
Real Property, Section 2.15(a) of the Seller Disclosure Schedule also contains a
true, correct and complete list of all Contracts under which the Seller or any
of its Subsidiaries is the landlord, sublandlord, tenant, subtenant or occupant
(each a “Boulder Lease”).  Except as set forth in Section 2.15(a) of the Seller
Disclosure Schedule, the Seller has heretofore made available to Purchaser true,
correct and complete copies of the Boulder Leases (including all amendments and
modifications thereto), including the Boulder Leases that relate to the Primary
Boulder Facilities (the “Primary Boulder Leases”) and the Boulder Leases that
relate to the Secondary Boulder Facilities (the “Secondary Boulder Leases”).
 
(b) Except as set forth in Section 2.15(b) of the Seller Disclosure Schedule,
the Transactions will not require notice to, or the approval or consent of, any
third party to any of the Boulder Leases.
 
(c) The Seller and/or its Subsidiaries have valid leasehold estates in all
Leased Real Property free and clear of all Liens, except Permitted Liens.
 
(d) Other than the Boulder Leases, none of the Boulder Facilities is subject to
any lease, sublease, license or other agreement pursuant to which the Seller or
any of its Subsidiaries has granted to any other Person any right to the use,
occupancy or enjoyment of the Boulder Facilities or any part thereof.
 
(e) The Boulder Leases are in full force and effect and constitutes the valid
and legally binding obligation of the Seller or its Subsidiaries, enforceable in
accordance with its terms (subject to the Bankruptcy and Equity Exception), and
there is no material default under the Boulder Leases either by the Seller or
its Subsidiaries party thereto or, to the Knowledge of the Seller, by any other
party thereto.
 
(f) There does not exist any pending or, to the Knowledge of the Seller,
threatened condemnation or eminent domain proceedings that affect the Boulder
Facilities.  Neither the Seller nor any of its Subsidiaries has received any
notice of the intention of any Governmental Authority or other Person to take or
use any Leased Real Property.
 
(g) There are no defects (patent or latent) or adverse physical conditions
affecting the Boulder Facilities in any material respect.  All facilities,
plants, warehouses, structures and other buildings that make up the Boulder
Facilities are adequately maintained and are in good operating condition and
repair in all material respects.
 
Section 2.16 Intellectual Property.
 
(a) The Seller or its Subsidiaries exclusively own, have a valid license or
otherwise have the valid right to use or access, all Key Products IP Rights free
and clear of all Liens of any kind whatsoever.  Except as set forth in Section
2.16(a) of the Seller Disclosure Schedule, there are no Intellectual Property
Rights owned by any third party that the Seller needs to develop, manufacture or
sell any Key Product.
 
(b) Section 2.16(b) of the Seller Disclosure Schedule sets forth a true, correct
and complete list of (i) each patent, patent application, trademark
registration, trademark application, copyright registration and domain name
registration in which the Seller has or purports to have an ownership interest
of any nature relating to the Key Products (whether exclusively, jointly with
another Person, or otherwise) (collectively, “Key Products Registered IP”), (ii)
the jurisdiction in which such item of the Key Products Registered IP has been
registered or filed and the applicable registration or serial number, (iii) any
other Person that has an ownership interest in such item of the Key Products
Registered IP and the nature of such ownership interest and (iv) each Seller
product that embodies, utilizes, is made under or is based upon or derived from
(or, with respect to each Seller product currently under development, that is
expected to embody, utilize, be made under or be based upon or derived from)
such item of the Key Products Registered IP.  Each of the Key Products
Registered IP identified in Section 2.16(b) of the Seller Disclosure Schedule is
subsisting, valid and enforceable, and has not been adjudged invalid or
unenforceable in whole or part.  The Seller has taken commercially reasonable
steps to maintain and protect each item of such Key Products Registered IP,
including by using commercially reasonable efforts to comply with any and all
formal legal and/or administrative requirements related to the filing,
prosecution and maintenance registrations and application (including the payment
of all maintenance fees related thereto, and the timely post-registration filing
of affidavits of use and incontestability and renewal applications).  Except as
set forth in Section 2.16(b) of the Seller Disclosure Schedule, no Key Products
IP Rights is subject to any outstanding decree, order, injunction, judgment or
ruling restricting the use of such Intellectual Property Right or that would
impair the validity or enforceability of such Intellectual Property
Right.  Except as set forth in Section 2.16(b) of the Seller Disclosure
Schedule, no Person has asserted by way of declaratory action, invalidation
action, nullity action, revocation action, opposition, reexamination or
otherwise that the Key Products IP Rights is invalid and/or unenforceable.
 
(c) The manufacture, practice, use, offering for sale, importation and sale of
the Key Products as previously manufactured, practiced, used, offered for sale,
imported and sold, and as currently manufactured, used, offered for sale,
imported and sold did not and does not infringe, misappropriate, or otherwise
violate (including with respect to the development, clinical testing,
manufacture, distribution, marketing, use or sale by the Seller or any of its
Subsidiaries of any products to which they relate), the rights of any Person
with regard to any Intellectual Property Right in a manner which, individually
or in the aggregate, has resulted or would reasonably be expected to result in a
Seller Material Adverse Effect.  To the Knowledge of the Seller, no Person or
Persons has infringed, misappropriated or otherwise violated or is or are
infringing, misappropriating or otherwise violating any Key Products IP Rights.
 
(d) There are no pending or, to the Knowledge of the Seller, threatened claims
(i) that, with respect to the Purchased Assets, the Seller or any of its
Subsidiaries has infringed, misappropriated or otherwise violated or is
infringing, misappropriating or otherwise violating (including with respect to
the manufacture, use, distribution, marketing, or sale by the Seller or its
Subsidiaries of any Key Products) any Intellectual Property Rights of any
Person, (ii) based upon or challenging or seeking to deny or restrict the use by
or ownership of the Seller of any of the Key Products IP Rights or (iii)
alleging that any Key Products IP Right is being licensed or sublicensed in
conflict with the terms of any license or other Contract.  No Person has
asserted by way of allegation, cease and desist demands, unsolicited offers of
license or otherwise or, to the Seller’s Knowledge, has the right to assert any
claim regarding the use of, or challenging or questioning the Seller’s right or
title in, any of the Key Products IP Rights.
 
(e) All obligations for payment of monies currently due and payable by the
Seller or any of its Subsidiaries have been satisfied in a timely manner in
connection with options, rights, licenses or interests of any kind relating to
any Intellectual Property Rights granted (i) to the Seller or any of its
Subsidiaries, with respect to the Key Products IP Rights (other than software
licenses for generally available software and except pursuant to employee
proprietary inventions agreements (or similar employee agreements),
non-disclosure agreements and consulting agreements entered into by the Seller
or any of its Subsidiaries in the ordinary course of business), (ii) by the
Seller or any of its Subsidiaries to any other Person, with respect to the Key
Products IP Rights (including any obligations of such other Person to make any
fixed or contingent payments, including royalty payments) or (iii) under any
other Key Products IP Contract.
 
(f) The Seller has taken reasonable security measures, including measures
against unauthorized disclosure, to protect the secrecy, confidentiality, and
value of its Trade Secrets and other Confidential Information, as such Trade
Secrets or other Confidential Information relate to the Key Products.  To the
Seller’s Knowledge, with respect to the Key Products, none of the Seller’s
employees is obligated under any Contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
the use of such employee’s best efforts to promote the interests of the
Seller.  To the Seller’s Knowledge, with respect to the Key Products, none of
its employees (i) is obligated (or was obligated at any time while employed by
the Seller) under any Contract to assign any invention made, conceived, or
reduced to practice during the period of such employee’s employment by the
Seller to any Person other than the Seller or (ii) has assigned any inventions
made, conceived, or reduced to practice during the period of such employee’s
employment by the Seller.  To the Knowledge of the Seller, neither the execution
nor delivery of this Agreement will conflict with or result in a breach of the
terms, conditions or provisions of, or constitute a default under, any Contract,
covenant or instrument under which any of its employees are now obligated.  The
Seller does not believe it is or will be necessary to utilize in connection with
the Key Products any inventions of any of its employees made prior to their
employment by the Seller that have not been licensed or acquired by the Seller.
 
(g) The execution and delivery of this Agreement by the Seller do not, and the
consummation by the Seller of the Transactions and compliance by the Seller with
the provisions of this Agreement will not, (i) alter, impair, diminish or result
in the loss of any rights or interests of the Seller or any of its Subsidiaries
in respect of any Key Products IP Rights or under any Key Products IP Contract,
(ii) grant or require the Seller or any of its Subsidiaries to grant to any
Person any rights in respect of any Key Products IP Rights or (iii) subject the
Seller or any of its Subsidiaries to any increase in or acceleration of
royalties or other payments in respect of any Key Products IP Rights or under
any Key Products IP Contract.
 
Section 2.17 Regulatory Matters.  With respect to the Key Products and the
Boulder Facilities:
 
(a) The Seller and its Subsidiaries are in compliance in all material respects
with all applicable statutes, rules and regulations of the FDA, and, to the
extent applicable, other Regulatory Authorities, with respect to the clinical
testing, manufacture, labeling, storing, testing, or distribution of their
compounds and products, including current “Good Manufacturing Practice,” or cGMP
regulations, “Good Clinical Practice” or GCP regulations to the extent the
clinical data from any of their clinical studies is used to support regulatory
approval of the Seller’s products, “Good Laboratory Practice” (as such terms are
defined in applicable Laws) or GLP regulations to the extent the non-clinical
data from Seller non-clinical studies is used to support regulatory approval of
any products of the Seller and its Subsidiaries.
 
(b) The Seller and its Subsidiaries are in compliance with all applicable
registration and listing requirements set forth at 21 U.S.C. § 360 and all
similar applicable laws and regulations, except for noncompliance which would
not have, and would not reasonably be expected to have, either individually or
in the aggregate, a Seller Material Adverse Effect.
 
(c) Neither the Seller nor its Subsidiaries, nor, to the Knowledge of the
Seller, any Person providing services to the Seller or its Subsidiaries
(including Third Party Suppliers), is in receipt of notice of, or is subject to,
any adverse inspection, finding of non-compliance, compelled or voluntary
recall, investigation, penalty for corrective or remedial action or other
compliance or enforcement action, by the FDA or any other applicable Regulatory
Authority.  There are no pending or, to the Knowledge of the Seller, threatened
actions, proceedings or complaints by the FDA or any other applicable Regulatory
Authority against the Seller or its Subsidiaries, or any Person providing
services to the Seller or its Subsidiaries (including Third Party
Suppliers).  Without limiting the generality of the foregoing, Section 2.17(c)
of the Seller Disclosure Schedule sets forth each FDA Form 483 or similar
inspection report and any warning letter or other similar notice that the Seller
or its Subsidiaries or, to the Knowledge of the Seller, any Person providing
services to the Seller or its Subsidiaries (including Third Party Suppliers) has
received from the FDA or any other applicable Regulatory Authority.  True,
correct and complete copies of any item set forth in Section 2.17(c) of the
Seller Disclosure Schedule and all responses and other correspondence submitted
by, or on behalf of, the Seller or its Subsidiaries to or from the FDA or any
applicable Regulatory Authority (and any similar correspondence to or from any
Person providing services to the Seller or its Subsidiaries (including Third
Party Suppliers)) with respect to such items have been made available to
Purchaser.  The Seller and its Subsidiaries have promptly responded to, or
caused any Person providing services to the Seller or its Subsidiaries
(including Third Party Suppliers) to respond to, each of the items set forth in
Section 2.17(c) of the Seller Disclosure Schedule and have taken, or caused any
Person providing services to the Seller (including Third Party Suppliers) to
take, all steps required to remedy any material deficiencies or material
deviations noted in any such items.
 
(d) Section 2.17(d) of the Seller Disclosure Schedule sets forth all of the
third party manufacturers and suppliers of materials, reagents, active
pharmaceutical ingredients, compounds and products used by the Seller or its
Subsidiaries (each a “Third Party Supplier”).  To the Seller’s Knowledge, each
Third Party Supplier (i) has complied and is complying with all applicable
statutes, rules and regulations of the FDA, and, to the extent applicable, other
Regulatory Authorities, (ii) has all Permits necessary to conduct its business
and perform its obligations as Third Party Supplier and all such Permits are in
full force and effect and (iii) has not been debarred under any country’s
debarment provisions including subsections 306(a) or 306(b) of the Generic Drug
Enforcement Act of 1992, disqualified as a testing facility under CFR Part 58,
subpart K, or disqualified as a clinical investigator under 21 CFR 312.70.
 
(e) The inventory of the Seller, including the Purchased Inventory, and to the
Seller’s Knowledge, all Third Party Suppliers, of key materials, reagents,
active pharmaceutical ingredients, compounds and products, has been
manufactured, handled, stored and distributed in accordance with applicable
Laws, including current “Good Manufacturing Practice,” or cGMP regulations.
 
(f) Neither the Seller nor its Subsidiaries has received any notification from
the FDA or any other applicable Regulatory Authority indicating that any of
their products are misbranded or adulterated as defined in 21 U.S.C. § 321, et
seq., as amended, and the rules and regulations promulgated thereunder.
 
(g) Section 2.17(g) of the Seller Disclosure Schedule lists all serious as well
as non-serious adverse experiences.  The Seller has reported all serious and
unexpected adverse events to the FDA and any other applicable Regulatory
Authority and clinical sites in accordance with applicable reporting
obligations, and has provided Purchaser with copies of all such reports.  There
have been no product recalls conducted by or issued to the Seller and no
requests from the FDA or any other applicable Regulatory Authority requesting
the Seller to cease to investigate, test, manufacture or distribute any
products, compounds or study drugs of the Seller or its Subsidiaries.
 
(h) All studies and trials conducted by or on behalf of the Seller and its
Subsidiaries are listed in Section 2.17(h) of the Seller Disclosure Schedule and
have been provided for review to Purchaser and the Seller has otherwise provided
for review all preclinical and clinical studies and trials regarding the
efficacy and safety of all products, compounds or study drugs of the Seller or
its Subsidiaries.  The Seller has heretofore provided to Purchaser all material
written correspondence between the Seller and its Subsidiaries with the FDA and
any other applicable Regulatory Authority.
 
(i) Neither the Seller and its Subsidiaries nor, to the Seller’s Knowledge, any
officer, employee or agent of the Seller, has made an untrue statement of a
material fact or fraudulent statement to the FDA or any other Regulatory
Authority, failed to disclose a material fact required to be disclosed to the
FDA or any other Regulatory Authority, or committed an act, made a statement or
failed to make a statement that, at the time such disclosure was made, would
reasonably be expected to provide a basis for any investigation by, and, to the
Knowledge of the Seller, no such investigation has been instituted or threatened
by, (i) the FDA pursuant to its “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” set forth in 56 Fed. Reg. 46191 (September 10,
1991), (ii) Department of Health and Human Services Officer of Inspector General
or Department of Justice pursuant to the Federal Anti-Kickback Statute (42
U.S.C. § 1320a-7(b)) or the Federal False Claims Act (31 U.S.C. § 3729 et seq.)
or (iii) any equivalent statute of any country in the European Union.
 
(j) No clinical trial of a Key Product has been suspended, put on hold or
terminated prior to completion.
 
(k) The Seller and its Subsidiaries have not used in any capacity the services
of any Persons debarred under any country’s debarment provisions including
subsections 306(a) or 306(b) of the Generic Drug Enforcement Act of 1992,
disqualified as a testing facility under CFR Part 58, subpart K, or disqualified
as a clinical investigator under 21 CFR 312.70, in connection with any of the
services performed by the Seller or its contractors.  To the Seller’s Knowledge,
there are no pending or threatened actions, suits, claims, investigations or
legal or administrative proceedings relating to the debarment or
disqualification of any Person performing any services for the Seller or its
Subsidiaries.
 
(l) The Seller and its Subsidiaries have complied in all material respects with
all applicable Laws, guidelines and regulations relating to the collection
and/or use of the human cell lines, tissue, human clinical isolates or similar
human-derived materials and the Seller or its Subsidiaries have obtained any
approvals, consents, and/or authorization required by Law (including the Health
Insurance Portability and Accountability Act and regulations promulgated
thereunder) for the collection, use, and/or transfer of such human cell lines,
tissue, human clinical isolates or similar human-derived materials.  Such human
cell lines, tissue, human clinical isolates or similar human-derived materials
may be used without any obligations to the individuals or entities who
contributed the materials, including any obligations of compensation to such
individuals or entities who contributed the materials for any purposes,
including any obligations of compensation to such individuals or entities who
contributed the materials or any other third party for the intellectual property
associated with, or commercial use of, such materials for any purposes.
 
Section 2.18 Opinion of Financial Advisor.  The Seller has received the opinion
of RBC Capital Markets Corporation (the “Financial Advisor”), dated the date of
this Agreement, to the effect that, as of such date, and subject to the various
assumptions and qualifications set forth in such opinion, the consideration to
be received by the Seller in the Transactions is fair, from a financial point of
view.  The Seller will provided a true, correct and complete copy of such
opinion to Purchaser promptly upon receipt thereof.
 
Section 2.19 Brokers and Other Advisors.  Except for the Financial Advisor, the
fees and expenses of which are disclosed in Section 2.19 of the Seller
Disclosure Schedule, no agent, broker, investment banker, financial advisor or
other Person is entitled to any broker’s, finder’s, advisory or other similar
fee or commission, or the reimbursement of expenses, in connection with the
Transactions based upon arrangements made by or on behalf of the Seller or any
of its Subsidiaries.
 
Section 2.20 State Takeover Statutes.  Article 14 (Affiliated Transactions) of
the VSCA and Article 14.1 (Control Share Acquisitions) of the VSCA are both
inapplicable to this Agreement and the Transactions.
 
Section 2.21 Related Party Transactions.  As of the date hereof, no, director,
officer or other Affiliate of the Seller or any of its Subsidiaries or any of
such Person’s Affiliates, or any entity in which any such Person has a direct or
indirect material interest, (a) has any right, title, or interest in any Key
Products IP Rights or (b) is party to or bound by any Purchased Contract.
 
Section 2.22 Solvency; Fair Consideration; No Fraudulent Conveyance.  Upon the
consummation of the Transactions, the Seller will be Solvent.  The Seller is not
entering into this Agreement and consummating the Transactions with the intent
to defraud, delay or hinder the Seller’s creditors and the consummation of the
Transactions will not have any such effect.  The Transactions do not constitute
a fraudulent conveyance, or otherwise give rise to any right of any creditor of
the Seller whatsoever to any of the First Closing Assets after the First Closing
or the Second Closing Assets after the Second Closing.
 
Section 2.23 Termination of Representations and Warranties.  The representations
and warranties of the Seller contained in this Agreement (including the Seller
Disclosure Schedule and any certificates delivered by the parties pursuant to
this Agreement) shall terminate upon the earlier of the Second Closing or the
termination of this Agreement pursuant to ARTICLE VI.
 
ARTICLE III                                
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Parent and Purchaser, jointly and severally, represent and warrant to the Seller
that:
 
Section 3.1 Organization, Standing and Corporate Power.  Each of Parent and
Purchaser is duly organized and validly existing under the Laws of the state of
its incorporation or organization and has all requisite corporate power and
authority to own, lease and operate its properties and assets and to carry on
its business as it is now being conducted.  Each of Parent and Purchaser is duly
licensed or qualified to do business and is in good corporate standing (or
equivalent status) as a foreign corporation or other entity in each jurisdiction
in which the nature of the business or activities conducted by it or the
character or location of the properties and assets owned, leased or operated by
it requires such license or qualification, except where the failure to be so
licensed, qualified or in good standing (or equivalent status) has not had and
would not reasonably be expected to have a material adverse effect on the
ability of (i) Parent or Purchaser to perform its obligations, or (ii) for
Purchaser to consummate the Transactions, in accordance with the terms of this
Agreement (each a “Purchaser Material Adverse Effect”).
 
Section 3.2 Authority; Noncontravention.
 
(a) Each of Parent and Purchaser has all requisite corporate or other power and
authority to execute and deliver this Agreement, and to perform its obligations
hereunder and to consummate the Transactions.  The execution, delivery and
performance by each of Parent and Purchaser of this Agreement, and the
consummation by Purchaser of the Transactions, have been duly authorized by all
necessary corporate or other action on the part of Parent and Purchaser, and no
other corporate or other action on the part of either Parent or Purchaser is
necessary to authorize the execution, delivery and performance by Parent and
Purchaser of this Agreement or the consummation by it of the Transactions.  This
Agreement has been duly executed and delivered by Parent and Purchaser and,
assuming due authorization, execution and delivery hereof by the Seller,
constitutes a legal, valid and binding obligation of Parent and Purchaser,
enforceable against each of them in accordance with its terms, subject to the
Bankruptcy and Equity Exception.
 
(b) None of the execution and delivery of this Agreement by Parent or Purchaser,
the consummation by Parent and Purchaser of the Transactions or compliance by
Parent and Purchaser with any of the terms or provisions hereof will (i)
conflict with, or result in a violation or breach of, any provision of the
organizational documents of Purchaser or the articles of incorporation or bylaws
of Parent, (ii) assuming that the authorizations, consents and approvals
referred to in Section 3.3 and the filings referred to in Section 3.3 are timely
made, violate any Law applicable to Parent and Purchaser or its properties or
assets or (iii) assuming that the authorizations, consents and approvals
referred to in Section 2.4 and the filings referred to in Section 2.4 are timely
made, conflict with, or result in any violation or breach of, or constitute
(with or without notice or lapse of time, or both) a default (or give rise to a
right of termination, cancellation or acceleration of any obligations or loss of
any material benefit) under, require a consent or waiver under, require the
payment of a penalty under, any terms, conditions or provisions of any loan or
credit agreement, debenture, note, bond, mortgage, indenture, deed of trust or
Contract to which Parent or Purchaser is a party, except for such conflicts,
violations, breaches or defaults that, individually or in the aggregate, have
not had, and would not reasonably be expected to have a Purchaser Material
Adverse Effect.
 
Section 3.3 Governmental Approvals.  Except for filings required under, and
compliance with other applicable requirements of the Exchange Act, the
Securities Act, the rules and regulations promulgated under the Exchange Act and
the Securities Act, the rules and regulations of Nasdaq, the HSR Act (if
applicable), and filings under state securities or “blue sky” laws, no consents
or approvals of, or filings, declarations or registrations with, any
Governmental Authority or any stock market or stock exchange on which Parent’s
or Purchaser’s capital stock is listed for trading are necessary for the
execution and delivery of this Agreement by Parent or Purchaser or the
consummation by Parent or Purchaser of the Transactions, other than such other
consents, approvals, filings, declarations or registrations that, if not
obtained, made or given, would not reasonably be expected to have, individually
or in the aggregate, a Purchaser Material Adverse Effect.
 
Section 3.4 Ownership and Operations of Purchaser.  Parent owns beneficially all
of the outstanding capital stock of Purchaser.  Purchaser was formed solely for
the purpose of engaging in the Transactions, has engaged in no other business
activities and has conducted its operations only as contemplated hereby.
 
Section 3.5 Sufficient Funds.  Parent and Purchaser will have available, as and
when needed, the funds that are necessary to consummate the Transactions and to
perform its obligations under this Agreement.
 
Section 3.6 Legal Proceedings.  There is no legal or administrative proceeding,
claim, suit or action pending or, threatened, against or affecting, or that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with, the ability of Parent or Purchaser to consummate the Transactions, before
(or, in the case of threatened actions, suits, investigations or proceedings,
would be before) any arbitrator or Governmental Authority, except as have not
had and would not reasonably be expected to have a Purchaser Material Adverse
Effect.
 
ARTICLE IV
 
ADDITIONAL COVENANTS AND AGREEMENTS
 
Section 4.1 Conduct of Business.
 
(a) Except (i) as contemplated or expressly permitted by this Agreement, (ii) as
required by applicable Law or (iii) as contemplated by Section 4.1 of the Seller
Disclosure Schedule, during the period from the date of this Agreement until the
Second Closing, unless Purchaser otherwise consents in writing, which consent
shall not be unreasonably withheld, delayed or conditioned, the Seller shall,
and shall cause its Subsidiaries to, conduct their businesses, as such
businesses relate to the operation of the Boulder Facilities or any of the other
Purchased Assets in the ordinary course and comply with all applicable Laws in
all material respects, and, to the extent consistent therewith, use their
commercially reasonable efforts to preserve intact their present business
organizations and all of the Purchased Assets, keep available the services of
their present executive officers, key employees and consultants and preserve
their relationships with customers, suppliers, licensors, licensees,
distributors and other Persons having business dealings with them with respect
to, or in connection with the operation of the Boulder Facilities or any of the
other Purchased Assets and to take no action that would adversely affect or
delay in any material respect the ability of either Purchaser or the Seller to
obtain any necessary approvals of any Governmental Authority required for the
Transactions.
 
(b) Without limiting the generality of the foregoing, except (1) as contemplated
or permitted by this Agreement, (2) as required by applicable Law, (3) as
contemplated by Section 4.1 of the Seller Disclosure Schedule or (4) as
contemplated by the Work Plan, during the period from the date of this Agreement
until the Second Closing, unless Purchaser otherwise consents in writing, which
consent shall not be unreasonably withheld, delayed or conditioned, neither the
Seller nor its Subsidiaries shall:
 
(i)  
(A) issue, deliver, sell, grant, pledge or otherwise encumber or subject to any
Lien any shares of its capital stock, or any securities or rights convertible
into, exchangeable or exercisable for, or evidencing the right to subscribe for
any shares of its capital stock, or any rights, warrants or options to purchase
any shares of its capital stock, or any securities or rights convertible into,
exchangeable or exercisable for, or evidencing the right to subscribe for, any
shares of its capital stock, or any “phantom” stock, “phantom” stock rights,
stock appreciation rights or stock based performance units (collectively, the
“Seller Securities”), provided that the Seller may issue shares of Seller Common
Stock upon the exercise of warrants or options to purchase any shares of its
capital stock which are outstanding on the date hereof, pursuant to the Seller’s
employee stock purchase plan, and upon the conversion of Seller’s outstanding
Seller Convertible Notes, (B) redeem, purchase or otherwise acquire any of its
outstanding shares of capital stock, any Seller Security, or any rights or
options to acquire any shares of its capital stock, except upon exercise by the
holders of the Seller Convertible Notes, (C) declare, set aside for payment or
pay any dividend on, or make any other distribution (whether in cash, stock or
property) in respect of, any shares of its capital stock or (D) split, combine,
subdivide or reclassify any of its capital stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of its capital stock;

 
(ii)  
amend the term of any Seller Security or capital stock of any of its
Subsidiaries (in each case, whether by merger, consolidation or otherwise) or
the Seller Convertible Notes;

 
(iii)  
(A) except for indebtedness in an amount not to exceed $3,000,000, (1) incur any
additional Indebtedness for borrowed money, or guarantee any such additional
Indebtedness, (2) guarantee any such Indebtedness of another Person or issue or
sell any debt securities or options, warrants, calls or other rights to acquire
any debt securities of the Seller or any of its Subsidiaries, guarantee any debt
securities of another Person, enter into any “keep well” or other agreement to
maintain any financial statement condition of another Person or enter into any
arrangement having the economic effect of any of the foregoing or (3) repurchase
or prepay any Indebtedness for borrowed money except as required by the terms of
such Indebtedness or (B) make any loans, advances or capital contributions to,
or investments in, any Person, other than in the Seller or in or to any direct
or indirect wholly-owned Subsidiary of the Seller;

 
(iv)  
create or incur any Lien other than Permitted Liens upon any of the Purchased
Assets;

 
(v)  
sell, rent, lease, license, mortgage, transfer, leaseback or otherwise dispose
of any of the Purchased Assets;

 
(vi)  
with respect to any of the Purchased Assets or the Boulder Facilities, authorize
or make any capital expenditures not provided for in the Work Plan;

 
(vii)  
(A) enter into, renew, modify or amend or fail to perform any material
obligation under any Contract relating to the research, development,
manufacture, supply or commercialization of any Key Product, (B) initiate any
new clinical trial or study on any Key Product or (C) discontinue or fail to
complete any clinical trial or study on any Key Product;

 
(viii)  
unless required by Law, submit an amendment to the Seller’s protocols to any
Regulatory Authority, or schedule any meetings with any Regulatory Authority (or
submit any background package to any Regulatory Authority), in each case in
connection with any Key Products; provided, that, no prior consent shall be
necessary in connection with any actions taken in connection with the Seller’s
reporting obligations to any Regulatory Authority;

 
(ix)  
make any acquisition of, or investment in, the capital stock or assets of any
other Person (including by merger, consolidation, tender offer, share exchange
or other activity), except for the purchases of components, raw materials or
other inventory, or supplies in the ordinary course of business;

 
(x)  
except to the extent required by the Seller Plans, existing written agreements
or by applicable Law, (A) increase the wages, salaries, compensation, pension,
other retirement, severance or termination benefits, fringe benefits or
perquisites of any of the Key Products Employees, (B) except as required by a
Seller Plan or applicable Laws, grant or pay any severance or termination pay
to, or enter into (or amend) any Contract or other arrangement to make or grant
any severance or termination pay to, or grant or pay any bonus to, any of the
Key Products Employees, (C) establish, adopt or amend (except as required by
applicable Laws) any collective bargaining, bonus, pension, other retirement,
deferred compensation or equity compensation plan or arrangement covering any of
the Key Products Employees, (D) except in the ordinary course of business, hire
or terminate the employment or engagement, as applicable, of any Key Products
Employees or (E) hire or, other than for cause, terminate the employment or
engagement, as applicable, of any Key Products Employees;

 
(xi)  
make or change any material election concerning Taxes or Tax Returns, file any
material amended Tax Return, settle or compromise any material Tax controversy,
or agree to an extension of a statute of limitations with respect to material
Taxes;

 
(xii)  
change its fiscal year, revalue for financial or Tax reporting purposes any of
its material assets, or make any material changes in financial or Tax accounting
methods, principles or practices (or change an annual accounting period), except
insofar as may be required by GAAP as advised by the Seller’s regular
independent accountants;

 
(xiii)  
amend its articles of incorporation, bylaws or other comparable charter or
Organizational Documents;

 
(xiv)  
modify, amend or terminate any of the Boulder Leases;

 
(xv)  
renew, modify or amend any of the Material Contracts or enter into any Contract
that if in effect on or prior to the date hereof would be a Material Contract;

 
(xvi)  
with respect to any of the Purchased Assets:  (A) sell, assign, license,
sublicense, encumber, impair, abandon or fail to maintain or allow to lapse any
Seller Intellectual Property Rights or Seller Confidential Information,
(B) grant, extend, amend, waive or modify any rights in or to the Seller
Intellectual Property Rights or Seller Confidential Information, (C) fail to
diligently prosecute the Seller Intellectual Property Rights, (D) divulge,
furnish to or make accessible any Seller Trade Secrets or Seller Confidential
Information to any third party, (E) grant any license, enter into any Contract,
or obligate the Seller to any third party with respect to any rights to any
Seller Intellectual Property Rights, (F) take any action or omit to take any
action that would reasonably be expected to cause any rights to any Seller
Intellectual Property Rights to become invalidated, unenforceable, or abandoned
or to enter the public domain, (G) amend, assign, terminate or fail to exercise
a right of renewal or extension under any Contract concerning the Seller
Intellectual Property Rights or (H) fail to fulfill any obligation of the Seller
or any of its Subsidiaries to maintain in full force and effect any Contract
concerning the Seller Intellectual Property Rights which confers any benefit on
the Seller or any of its Subsidiaries;

 
(xvii)  
adopt or enter into any collective bargaining agreement or other labor union
contract applicable to the Key Products Employees;

 
(xviii)  
fail to use commercially reasonable efforts to maintain existing insurance
policies or comparable replacement policies to the extent available for a
reasonable cost;

 
(xix)  
(A) pay, discharge, settle or satisfy any material claims (including claims of
shareholders, whether brought directly, derivatively or otherwise), (B) waive or
release any material right of the Seller or any of its Subsidiaries or
(C) commence or initiate any litigation, arbitration, proceeding or dispute, in
each case, other than for the routine collection of bills;

 
(xx)  
take any action that would reasonably be expected to result in any of the
conditions set forth in ARTICLE V not being satisfied or that would reasonably
be expected to materially delay the consummation of, or materially impair the
ability of the Seller to consummate, the Transactions in accordance with the
terms hereof;

 
(xxi)  
adopt a plan or agreement of complete or partial liquidation or dissolution,
merger, consolidation, recapitalization or other similar reorganization; or

 
(xxii)  
agree in writing to take or commit to any of the foregoing actions.

 
(c) During the period from the date of this Agreement until the Second Closing,
the Seller and its Subsidiaries shall use reasonable best efforts to facilitate
and shall cooperate with Purchaser and its representatives regarding, the Work
Plan.  In addition, the Seller will promptly provide Parent and Purchaser with
electronic copies of all INS-19 Granulocyte Colony Stimulating Factor and INS-20
Pegylated Granulocyte Colony Stimulating Factor study datasets (including any
that the Seller receives before the Second Closing), along with (i) the results
of any analyses performed on such datasets by or on behalf of the Seller and
(ii) all statistical programs used by the Seller to analyze the same.  In
furtherance of the Seller’s obligations in Section 4.6(b) and subject to the
provisions of Section 4.6(b), the Seller shall, and shall cause its Subsidiaries
to, (x) maintain the secrecy of all information or materials disclosed by Parent
or Purchaser to the Seller or its Subsidiaries in connection with the Work Plan
and (y) not disclose such information or materials to any third party or use
such information or materials for any other purpose except as provided in the
Work Plan without the prior written consent of Parent.
 
Section 4.2 No Solicitation.
 
(a) General Prohibitions.  Subject to Section 4.2(b), the Seller shall not, nor
shall it authorize or permit any of its Subsidiaries or any of its or their
respective directors, officers or employees, or any investment bankers,
financial advisors, attorneys, accountants or other advisors, agents or
representatives retained by the Seller or any of its Subsidiaries (collectively,
“Representatives”) to, directly or indirectly, (i) solicit, initiate, knowingly
encourage or knowingly facilitate, any inquiries or the making of any proposal
that constitutes or is reasonably likely to lead to an Acquisition Proposal,
(ii) enter into or participate in any discussions or negotiations regarding any
Acquisition Proposal, furnish to any third party any information (whether orally
or in writing) in connection with, or in furtherance, of any Acquisition
Proposal, or afford access to the business, properties, assets, books or records
of the Seller or any of its Subsidiaries, otherwise knowingly cooperate in any
way with, or knowingly assist, participate in, facilitate or encourage any
effort by, any third party that has made, is seeking to make or has informed the
Seller of any intention to make, or has publicly announced an intention to make,
an Acquisition Proposal, (iii)  take any action not already taken to make the
provisions of any “fair price,” “moratorium,” “control share acquisition,”
“business combination” or other similar anti-takeover statute or regulation
(including approving any transaction under, or a third party becoming an
“interested shareholder” under, Article 14 (Affiliated Transactions) of the
VSCA), or any restrictive provision of any applicable anti-takeover provision in
the Seller’s articles of incorporation or bylaws, inapplicable to any
transactions contemplated by an Acquisition Proposal, (iv) enter into any
agreement in principle, letter of intent, term sheet, merger agreement,
acquisition agreement, asset purchase agreement, option agreement, joint venture
agreement, partnership agreement or other similar instrument constituting or
relating to an Acquisition Proposal (other than a confidentiality agreement of
the type referred to in Section 4.2(b)) or (v) grant any third party any waiver
or release under any standstill or similar agreement with respect to any class
of equity securities of the Seller or any of its Subsidiaries.  Without limiting
the foregoing, it is agreed that any violation of the restrictions on the Seller
set forth in the preceding sentence by any Representative of the Seller or any
of its Subsidiaries shall be a breach of this Section by the Seller.
 
(b) Exceptions after Receipt of Certain Proposals.  Notwithstanding anything
that may be to the contrary herein, at any time prior to the Second Closing, the
Board of Directors of the Seller, directly or indirectly through its
Representatives, may, subject to compliance with Section 4.2(c), (i) if there
has been no breach or failure to comply with Section 4.2(a), engage in
negotiations or discussions with any third party that has made after the date of
this Agreement a Superior Proposal or a bona fide Acquisition Proposal that the
Board of Directors of the Seller determines in good faith (after considering the
advice of a financial advisor of nationally recognized reputation and outside
legal counsel) is reasonably likely to lead to the receipt of a Superior
Proposal, (ii) thereafter, furnish to such third party information relating to
the Seller or any of its Subsidiaries pursuant to a confidentiality agreement
with terms no less favorable to the Seller than those contained in the Bilateral
Confidentiality Agreement, dated as of August 11, 2008, between Parent and the
Seller (as it may be amended from time to time, the “Confidentiality Agreement”)
(a copy of which shall, subject to Section 4.2(c), be provided, promptly after
its execution, for informational purposes only to Purchaser, and which copy and
the terms and existence thereof shall be subject to the confidentiality
obligations imposed on Parent pursuant to the Confidentiality Agreement),
provided, that, subject to Section 4.2(c), all such information (to the extent
that such information has not been previously provided or made or had been
previously made available to Purchaser) is provided or made or had been
previously made available to Purchaser, as the case may be, prior to or
substantially concurrently with the time it is provided or made available to
such third party), and provided, further, that if such Superior Proposal or
Acquisition Proposal is made by a third party who or which, on the date hereof,
is party to a confidentiality agreement with the Seller which would prohibit the
Seller from complying with any of the terms of this Section 4.2(b) or Section
4.2(c) requiring the provision by the Seller of information, agreements or the
documents to Purchaser, then the Seller may take the actions described in
clauses (i) and (ii) of this Section 4.2(b) only if such confidentiality
agreement with such third party has been amended (and the Seller shall be
permitted to amend such confidentiality agreement) to allow the Seller to fully
comply with such terms of this Section 4.2(b) and Section 4.2(c) without
violating such confidentiality agreement and (iii) following receipt of a
Superior Proposal after the date of this Agreement and subject to compliance
with Section 4.2(d), enter into a definitive agreement with respect to a
Superior Proposal if, and only if, concurrently therewith the Seller (x)
terminates this Agreement and (y) pays to Parent the Seller Termination Fee, but
in each case referred to in the foregoing clauses (i) through (iii) only if the
Board of Directors of the Seller determines in good faith by a majority vote,
after considering advice from outside legal counsel to the Seller, that its
failure to take such action would result in a breach of its fiduciary duties
under applicable Law.
 
(c) Required Notices.  The Seller shall not take any of the actions referred to
in clauses (i) and (ii) of Section 4.2(b) unless the Seller shall have delivered
to Purchaser a prior written notice advising Purchaser that it intends to take
such action, and the Seller shall continue to advise Purchaser after taking such
action of the status and terms of any discussions and negotiations with the
third party.  In addition, the Seller shall notify Purchaser promptly (but in no
event later than 24 hours) after receipt by the Seller (or any of its
Representatives) of any Acquisition Proposal or of any request for information
relating to the Seller or any of its Subsidiaries or for access to the business,
properties, assets, books or records of the Seller or any of its Subsidiaries by
any third party that may be considering making, or has made, an Acquisition
Proposal, which notice shall be provided orally and in writing and shall
identify the third party making, and the terms and conditions of, any such
Acquisition Proposal, indication or request (including any changes
thereto).  The Seller shall keep Purchaser reasonably informed, on a current
basis, of the status and details of any such Acquisition Proposal, indication or
request (including any material changes thereto) and shall promptly (but in no
event later than 24 hours after receipt) provide to Purchaser copies of all
correspondence and written materials sent or provided to the Seller or any of
its Subsidiaries that describe the material terms and conditions of any
Acquisition Proposal.
 
(d) Limitations on the Seller’s Ability to Terminate this
Agreement.  Notwithstanding the last sentence of Section 4.2(b), the Board of
Directors of the Seller shall not take an action described in clause (iii) of
Section 4.2(b) unless (i) the Seller promptly notifies Purchaser, in writing, at
least five Business Days before taking that action, of its intention to do so in
response to an Acquisition Proposal that constitutes a Superior Proposal,
attaching the most current version of any proposed agreement or a detailed
summary of the material terms of any such proposal and the identity of the
offeror and (ii) Purchaser does not make, within such five-Business-Day period,
an offer that is at least as favorable to the Seller, as determined by the Board
of Directors of the Seller in good faith (after considering the advice of a
financial advisor of nationally recognized reputation), as such Superior
Proposal (it being understood that the Seller shall not take any action
described in clause (iii) of Section 4.2(b) during such five-Business-Day
period, and that any material amendment to the financial terms or other material
terms of such Superior Proposal shall require a new written notification from
the Seller and an additional five-Business-Day period).
 
(e) Definitions of Acquisition Proposal and Superior Proposal.  For purposes of
this Agreement:
 
“Acquisition Proposal” means any inquiry, proposal or offer from any third party
relating to any (i) acquisition of any of the Purchased Assets, (ii) acquisition
of 15% or more of the outstanding shares of capital stock or any other voting
securities of the Seller, (iii) tender offer (including a self-tender offer) or
exchange offer that if consummated would result in any third party beneficially
owning 15% or more of the outstanding shares of capital stock or any other
voting securities of the Seller or (iv) merger, consolidation, share exchange,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving the Seller or any of its Subsidiaries whose assets,
individually or in the aggregate, constitute more than 15% of the consolidated
assets of the Seller, in each case other than the Transactions.
 
“Superior Proposal” means any bona fide written proposal (on its most recently
amended or modified terms, if amended or modified) made by a third party to
enter into an Acquisition Proposal (with all of the percentages included in the
definition of Acquisition Proposal increased to 100% and the reference to “any
of the Purchased Assets” in clause (i) of the definition of the term
“Acquisition Proposal” shall be deemed a reference to 100% of the assets of the
Seller other than the First Closing Assets), and which is otherwise on terms and
conditions which the Board of Directors of the Seller determines by a majority
vote, in its good faith (after consultation with a financial advisor of
nationally recognized reputation and outside legal counsel) and in light of all
relevant circumstances and all the terms and conditions of such proposal and
this Agreement, including any break-up fees, expense reimbursement provisions
and conditions to consummation, to be more favorable to the Seller’s
shareholders than the Transactions and for which financing, if a cash
transaction (in whole or in part), is then committed and which is not subject to
any financing conditions.
 
(f) Obligation to Terminate Existing Discussions.  The Seller shall, and shall
cause its Subsidiaries and its and their respective Representatives to, cease
immediately and cause to be terminated any and all existing soliciting
activities, discussions or negotiations and non-public information access, if
any, with or to any third party conducted prior to the date hereof with respect
to any Acquisition Proposal.  The Seller shall promptly request that each third
party, if any, in possession of Confidential Information about the Seller or any
of its Subsidiaries that was furnished by or on behalf of the Seller or any of
its Subsidiaries in connection with its consideration of any potential
Acquisition Proposal to return or destroy all Confidential Information
heretofore furnished to such third party.
 
(g) Certain Limited Exceptions.  Nothing in this Section 4.2 shall prohibit the
Board of Directors of the Seller from taking and disclosing to the Seller’s
shareholders a position contemplated by Rule 14e-2(a), Rule 14d-9 or
Item 1012(a) of Regulation M-A promulgated under the Exchange Act, or other
applicable Law, if such Board determines, after consultation with outside
counsel, that failure to so disclose such position could constitute a violation
of applicable Law.
 
Section 4.3 Reasonable Best Efforts.
 
(a) Subject to the terms and conditions of this Agreement, each of the parties
hereto shall cooperate with the other parties and use (and shall cause their
respective Subsidiaries to use) their respective reasonable best efforts to
(i) take, or cause to be taken, all actions, and do, or cause to be done, all
things, necessary, proper or advisable to cause the conditions set forth in
ARTICLE V to be satisfied as promptly as practicable and to consummate and make
effective, in the most expeditious manner practicable, the Transactions,
including preparing and filing promptly and fully all documentation to effect
all necessary filings, notices, petitions, statements, registrations,
submissions of information, applications and other documents and (ii) obtain all
approvals, consents, registrations, permits, authorizations and other
confirmations from any Governmental Authority necessary, proper or advisable to
consummate the Transactions; provided that in no event shall Parent or Purchaser
be required by this Section 4.3(a) or any other provision of this Agreement to
(A) license, divest, dispose of or hold separate any material portion of the
Purchased Assets or the assets or businesses of Parent, Purchaser or any other
Subsidiary of Purchaser or otherwise take or commit to take any action that
limits in any respect its freedom of action with respect to, or its ability to
retain, any material portion of the Purchased Assets or the assets or businesses
of Parent, Purchaser or any other Subsidiary of Purchaser, or that would have an
adverse effect on Parent, Purchaser or any other Subsidiary of Purchaser after
giving effect to the Transactions, (B) agree to or effect any license,
divestiture, disposition or hold separate any business, (C) initiate any action
or proceeding against any Governmental Authority or third party or defend any
action that shall have been initiated by any Governmental Authority or third
party (including any shareholders of the Seller, whether brought directly,
derivatively or otherwise) or (D) pay any material amounts in connection with
seeking or obtaining such consents, approvals or authorizations as are required
to complete the Transactions.
 
(b) In furtherance and not in limitation of the foregoing, each of the parties
hereto shall each use its reasonable best efforts to (i) take all action
necessary to ensure that no state takeover statute or similar Law is or becomes
applicable to any of the Transactions and (ii) if any state takeover statute or
similar Law becomes applicable to any of the Transactions, take all action
necessary to ensure that the Transactions may be consummated as promptly as
practicable on the terms contemplated by this Agreement, and use their
reasonable best efforts to otherwise minimize the effect of such Law on the
Transactions.
 
(c) Subject to the terms and conditions of this Agreement, each of the parties
hereto shall use its reasonable best efforts to (i) cooperate in all respects
with each other in connection with any filing or submission with a Governmental
Authority in connection with the Transactions and in connection with any
investigation or other inquiry by or before a Governmental Authority relating to
the Transactions, including any proceeding initiated by a private party and
(ii) keep the other party informed in all material respects and on a reasonably
timely basis of any material communication received by such party from, or given
by such party to, the Federal Trade Commission, the Antitrust Division of the
Department of Justice, or any other Governmental Authority and of any material
communication received or given in connection with any proceeding by a private
party, in each case regarding any of the Transactions.  Subject to applicable
Laws relating to the exchange of information, each of the parties hereto shall
have the right to review in advance, and to the extent practicable each will
consult the other on, all the information relating to the other parties and
their respective Subsidiaries, as the case may be, that appears in any filing
made with, or written materials submitted to, any third party and/or any
Governmental Authority in connection with the Transactions; provided, however,
that the parties may designate certain of such filings, or certain information
contained therein, as being provided on an outside counsel basis only.  No party
hereto shall independently participate in any meeting or discussion with any
Governmental Authority in respect of any such filings, applications,
investigation, or other inquiry without giving the other parties hereto prior
notice of the meeting and, to the extent permitted by the relevant Governmental
Authority, the opportunity to attend and participate (which, at the request of
any of the parties, shall be limited to outside antitrust counsel only).
 
(d) The Seller shall use its reasonable best efforts, and shall cause its
Affiliates to use reasonable best efforts, to (i) facilitate the transfer to
Purchaser at Closing of all:  (A) regulatory files and permits related to the
Boulder Facilities (including all environmental permits/waste water discharge
permits) and (B) the Purchased Assets Regulatory Documentation (and Purchaser’s
ability to reference all Purchased Assets Regulatory Documentation) and (ii)
file or transmit, as applicable, such notices, letters, instruments and the like
with or to the FDA and any other applicable Regulatory Authority to the
Transactions as may required to comply with all applicable Laws, and to
effectuate such transfers and vest all right, title, and interest in (x) the
First Closing Assets in Purchaser promptly following the First Closing and (y)
the Second Closing Assets effective as of the Second Closing.
 
(e) The Seller shall cooperate with Parent or Purchaser in obtaining the written
consent of the licensor identified in Section 2.16(a) of the Seller Disclosure
Schedules to an assignment of the license agreement set forth in Section 2.16(a)
of the Seller Disclosure Schedules to Parent or Purchaser in connection with the
manufacture, practice, use, offer for sale, import and sale of the Key Products,
such assignment to be effective as of the Second Closing or as promptly as
practicable thereafter, and on substantially similar terms as the license
agreement set forth in Section 2.16(a) of the Seller Disclosure Schedules.
 
Section 4.4 Certain Filings and Notices; SEC Filings.
 
(a) The parties hereto shall cooperate with one another (a) in determining
whether any action by or in respect of, or filing with, any Governmental
Authority is required, or any actions, consents, approvals or waivers are
required to be obtained from parties to any material Contracts, in connection
with the consummation of the Transactions and (b) in taking such actions or
making any such filings, furnishing information required in connection therewith
and seeking timely to obtain any such actions, consents, approvals or waivers.
 
(b) Before the Seller shall make any filing required by the Exchange Act or the
Securities Act with respect to this Agreement or the Transactions, the Seller
shall consult in good faith with Parent before making any such filing by
providing the Parent with a copy of the proposed filing reasonably in advance of
such filing and making any changes, additions or redactions relating to this
Agreement or the Transactions which may be reasonably requested by Parent.
 
Section 4.5 Public Announcements.  Purchaser and the Seller have agreed upon the
form and substance of each of the press releases to be issued by Purchaser and
the Seller, respectively, announcing the execution of this Agreement and the
Transactions, which shall be issued promptly following the execution and
delivery hereof.  Until the earlier of the Second Closing or the termination of
this Agreement pursuant to ARTICLE VI, neither the Seller nor Parent (nor any of
their respective Affiliates) shall issue any other press release or make any
other public announcement with respect to this Agreement or the Transactions
without the prior consent of the other party (which consent shall not be
unreasonably withheld, delayed or conditioned), except as may be required by Law
or by any listing agreement with a national securities exchange, in which case
the party proposing to issue such press release or make such public announcement
shall use its commercially reasonable efforts to consult in good faith with the
other party before making any such public announcements by providing the other
party with a copy of the proposed press release or public announcement
reasonably in advance of such release or announcement and making any changes
reasonably requested by the other party.
 
Section 4.6 Access to Information; Confidentiality.
 
(a) Subject to applicable Laws relating to the exchange of information, the
Seller shall afford to Parent’s and Purchaser’s Representatives reasonable
access during normal business hours during the period prior to the Second
Closing or the termination of this Agreement to all of its and its Subsidiaries’
properties, books, Contracts, personnel and records and the Seller shall (i)
furnish promptly to Parent and Purchaser (1) a copy of each report, schedule,
registration statement and other document filed by it pursuant to the
requirements of federal or state securities Laws and (2) other information
concerning its and its Subsidiaries’ business, properties and personnel as
Parent, Purchaser or any of their Representatives may reasonably request and
(ii) instruct its employees, counsel, financial advisors, auditors and other
authorized Representatives to cooperate with Parent and Purchaser in their
investigation of the Seller and its Subsidiaries.  The information provided will
be subject to the terms of the Confidentiality Agreement.  Neither the Seller
nor its Subsidiaries shall be required to provide access to or to disclose
information where such access or disclosure would materially interfere with the
conduct of its business, contravene any Law, rule, regulation, order, judgment,
decree, or would reasonably be expected to violate or result in a loss or
impairment of any attorney-client or work product privilege.  The parties hereto
will use commercially reasonable efforts to make appropriate substitute
disclosure arrangement under circumstances in which the restrictions of the
preceding sentence apply.  No investigation pursuant to this Section 4.6 or
information provided, made available or delivered to Purchaser pursuant to this
Agreement (other than information contained in the Seller Disclosure Schedule)
will affect any of the representations or warranties of the Seller contained in
this Agreement or the conditions hereunder to the obligations of the parties
hereto.
 
(b) The Seller recognizes that by reason of its ownership of the Purchased
Assets, including its use and ownership of the Key Products, the Seller and its
Affiliates have acquired Confidential Information and Trade Secrets concerning
the Key Products and the other Purchased Assets, the use or disclosure of which
could cause Parent, Purchaser or their Affiliates substantial loss and
damages.  Accordingly, the Seller covenants to Parent and Purchaser that the
Seller and its Affiliates will not, except in performance of its obligations to
Parent and Purchaser or with the prior written consent of Parent, directly or
indirectly, disclose Confidential Information relating to the Key Products or
other Purchased Assets that it may learn or has learned by reason of its
ownership of the Key Products or other Purchased Assets, unless (i) it is or
becomes generally available to the public other than as a result of disclosure
by the Seller or any of its Affiliates, (ii) it is generally made available to
third parties without any limitations on its use or disclosure or (iii)
disclosure is required by applicable Law.  Nothing in this Section 4.6(b) shall
be deemed to permit the disclosure by the Seller or any of its Affiliates of any
Trade Secrets concerning the Key Products or the other Purchased Assets.
 
(c) The Seller shall preserve until the sixth anniversary of the First Closing
Date all properties, books, Contracts and records possessed by the Seller and
its Subsidiaries which are not included in the First Closing Assets which may
contain information relating to any of the First Closing Assets.  From and after
the First Closing, the Seller shall provide Parent, Purchaser and their
Representatives with reasonable access during normal business hours to such
properties, books, Contracts and records as well as personnel.  Parent and
Purchaser and their Representatives shall have the right to make copies of such
books, Contracts and records.  If the Seller intends to liquidate or dissolve
during such six-year period, the Seller shall first offer in writing at least
ninety (90) days prior to such liquidation or dissolution to transfer such
properties, books, Contracts and records to Parent.
 
(d) The Seller shall preserve until the sixth anniversary of the Second Closing
Date all properties, books, Contracts and records possessed by the Seller and
its Subsidiaries which are not included in the Second Closing Assets which may
contain information relating to any of the Second Closing Assets, Assumed
Liabilities or Key Products Employees.  From and after the Second Closing, the
Seller shall provide Parent, Purchaser and their Representatives with reasonable
access during normal business hours to such properties, books, Contracts and
records as well as personnel.  Parent and Purchaser and their Representatives
shall have the right to make copies of such books, Contracts and records.  If
the Seller intends to liquidate or dissolve during such six-year period, the
Seller shall first offer in writing at least ninety (90) days prior to such
liquidation or dissolution to transfer such properties, books, Contracts and
records to Parent.
 
(e) Subject to applicable Laws relating to the exchange of information, and with
respect to the Purchased Assets and the Boulder Facilities, until the second
anniversary of the Second Closing Date, Parent and Purchaser shall afford to the
Seller and its Representatives reasonable access to records contained in the
Purchased Assets and the Key Products Employees during normal business hours
after the Second Closing Date and on at least three Business Days’ prior written
notice, for any reasonable business purpose specified by the Seller in such
notice.
 
Section 4.7 Notification of Certain Matters.
 
(a) The Seller shall give prompt notice to Parent and Purchaser, and Parent and
Purchaser shall give prompt notice to the Seller, of (i) any written notice or
other written communication received by such party from any Governmental
Authority in connection with the Transactions or from any Person alleging that
the consent of such Person is or may be required in connection with the
Transactions and (ii) any actions, suits, claims, investigations or proceedings
commenced or, to such party’s Knowledge, threatened against, such party or any
of its Subsidiaries and relating to the Transactions.  In addition, prior to the
Second Closing, the Seller shall give prompt notice to Parent and Purchaser of
any inaccuracy of any representation or warranty of the Seller contained in this
Agreement, or any failure of the Seller to materially comply with any covenant
or agreement of the Seller set forth herein, at any time during the term of this
Agreement that would reasonably be expected to give rise to a termination right
pursuant to Section 6.1(c)(i); provided, however, that the delivery of any
notice pursuant to this Section 4.7 shall not limit or otherwise affect the
remedies available hereunder to the party receiving that notice.
 
(b) Without limiting any other provision hereof, the Seller shall promptly
provide Parent and Purchaser with a copy of all written communication received
by the Seller from, or given by the Seller to, the FDA and any other Regulatory
Authority, with respect to the Purchased Assets and the Boulder Facilities.  The
Seller shall give prompt notice to Parent and Purchaser of any formal or
informal meetings that may take place between the date of this Agreement and the
Second Closing with the FDA and any other Regulatory Authority with respect to
the Purchased Assets or the Boulder Facilities.  Parent and Purchaser shall have
the right to attend and participate in all such meetings with the FDA and other
Regulatory Authority.  If such attendance is prohibited by applicable Law,
Parent and Purchaser shall have the right to send an independent third party
consultant to attend such meetings in its place.
 
Section 4.8 Fees and Expenses.  Except as provided in Section 6.3, all fees and
expenses incurred in connection with the Transactions shall be paid by the party
incurring such expenses, whether or not the Transactions are consummated.  For
the avoidance of doubt, all fees and expenses incurred in connection with the
Transactions by the Seller shall be borne by the Seller and none shall be borne
by, or be the responsibility of, Parent or Purchaser or included in the Assumed
Liabilities.
 
Section 4.9 Transferred Employees.
 
(a) Prior to the Second Closing Date, but effective as of, and conditioned upon,
the Second Closing, Parent or Purchaser shall offer employment on an at-will
basis to the Key Products Employees set forth in Section 2.10(a)(i) of the
Seller Disclosure Schedule, which will be effective immediately following the
Second Closing (each such employee, upon accepting an offer of employment from
Parent or Purchaser, a “Transferred Employee”); provided, that, Parent and
Purchaser shall not be obligated to make offers of employment to those Key
Products Employees who are not actively at work on the Second Closing Date other
than due to vacation.  In Parent’s sole discretion, Parent or Purchaser may
elect to make offers of employment to those Key Products Employees who are not
actively at work on the Second Closing Date due to sick leave, leave covered by
the Family and Medical Leave Act, or other similar short-term absence.  Neither
Parent nor Purchaser shall be obligated to offer employment to the Key Products
Employees set forth in Section 2.10(a)(ii) of the Seller Disclosure Schedule.
 
(b) For the period commencing on the Second Closing and ending on December 31,
2009, Parent or Purchaser shall maintain the base salary for the Transferred
Employees at the same levels that are in effect on the date hereof, except that
Parent or Purchaser may reduce such base salary levels consistent with a
company-wide base salary reduction implemented by Parent.
 
(c) Effective as of the Second Closing, the Transferred Employees shall
participate in Parent’s annual bonus incentive program on the same terms and
conditions, including bonus target levels as similarly situated newly hired
employees of Parent, provided that if Seller does not pay Transferred Employees
any annual bonus at or prior to Closing for 2009, then Parent shall count
service to Seller (including any Subsidiary thereof) as if such service was
provided to Parent (or any Subsidiary of Parent) for purposes of determining
annual bonus incentive compensation for 2009 under Parent’s annual bonus
incentive program.
 
(d) Effective as of the Second Closing, the Transferred Employees shall
participate in the employee benefit plans and programs of Parent (the “Parent
Plans”) on the same terms and conditions as those that apply to similarly
situated newly hired employees of Parent, except (i) subject to Section 4.9(e),
for purposes of vesting and eligibility to participate, Parent or Purchaser
shall treat, and cause the applicable Parent Plan to treat, the service of the
Transferred Employees with the Seller (including any predecessor or Subsidiary
thereof) attributable to any period before the Second Closing as service
rendered to Parent or any Subsidiary of Parent; provided, that the foregoing
shall not apply with respect to benefit accrual or eligibility for subsidized
early retirement benefits under any defined benefit pension plan, for purposes
of eligibility for retiree medical, dental or life benefits or calculating
retiree healthcare premiums or to the extent that its application would result
in a duplication of benefits with respect to the same period of service, (ii)
Parent shall waive any pre-existing condition limitations and eligibility
waiting periods for the Transferred Employees and their eligible dependents
under Parent Plans that are self-insured by Parent and that provide medical and
dental benefits and (iii) under Parent Plans that are self-insured by Parent and
that provide medical and dental benefits, Parent shall give credit to
Transferred Employees and their eligible dependents for payments made during
2009 for co-payments and deductibles under Seller Plans that provide medical and
dental benefit.
 
(e) Effective as of the Second Closing, the Transferred Employees shall be
entitled to participate in Parent’s severance benefits plan applicable to its
U.S. based non-union employees (the “Parent Severance Plan”) on the same terms
and conditions as apply to similarly situated employees of Parent and Parent
shall treat the service of the Transferred Employees with the Seller (including
any predecessor or Subsidiary thereof) before the Second Closing as service
rendered to Parent for purposes of calculating severance pay and benefits under
the Parent Severance Plan; provided, that such service will not apply for
purposes of qualifying for treatment as a retiree or a bridged retiree (as that
term is defined in the Parent Severance Plan) under the Parent Severance Plan.
 
(f) Notwithstanding anything in this Section 4.9 to the contrary, the Seller
shall be solely responsible for (i) any and all Liabilities, including, without
limitation, any severance and/or change in control arrangements, under the
Seller Plans for all periods ending before, on or after the Closing Date for all
of Seller’s employees (including former employees, retirees and independent
contractors), including the Transferred Employees, (ii) for any and all
Liabilities for compensation and employee benefits, including, without
limitation, any severance and/or change in control arrangements, for all of
Seller’s employees (including former employees, retirees and independent
contractors), including the Transferred Employees, for any periods ending on or
prior to the Closing Date and (iii) for any and all Liabilities for compensation
and employee benefits, including, without limitation severance and/or change in
control arrangements for all of Seller’s employees (including former employees,
retirees and independent contractors), excluding the Transferred Employees, for
any periods ending after the Closing Date.  Parent and Purchaser shall be
responsible only for Liabilities for compensation and employee benefits with
respect to the Transferred Employees for any periods beginning after the Closing
Date.
 
(g) Beginning on the Second Closing, the Transferred Employees will receive
vacation time for service after the Second Closing on the same terms and
conditions as those that apply to similarly situated newly hired employees of
Parent, provided that Parent shall count service to the Seller (including any
predecessor or Subsidiary thereof) as if such service was provided to Parent
solely for purposes of determining amount of vacation time available to the
Transferred Employees.  On or prior to the Second Closing, all of the
Transferred Employees shall have utilized their accrued vacation time or been
compensated by the Seller for accrued vacation time through the Second Closing
in accordance with the terms of the Seller’s paid time off policy.
 
(h) Notwithstanding anything in this Section 4.9 to the contrary, nothing in
this Agreement shall prevent the amendment or termination of any Parent Plan or
interfere with Parent’s right or obligation to make any changes that are
necessary to conform with applicable Law.  Nothing contained in this Agreement
shall restrict the ability of Purchaser and/or Parent to terminate the
employment of any Transferred Employee for any reason at any time following the
Second Closing.  No provision of this Section 4.9 shall create any third party
beneficiary rights in any current or former employee, director or consultant of
the Seller or any of its Subsidiaries in respect of continued employment (or
resumed employment) or any other matter.
 
(i) At least five Business Days prior to its distribution, the Seller shall
provide Purchaser with a copy of any communication intended to be made to any
Key Products Employee relating to the Transactions and shall provide Purchaser
with an opportunity to make reasonable revisions thereto within four Business
Days of receipt of a copy of such communication.
 
(j) The Seller and its Subsidiaries hereby, effective at the Second Closing, (A)
release each Transferred Employee from any non-competition and/or
confidentiality covenant or similar restriction that would prohibit or otherwise
restrict or limit such Transferred Employee’s employment with Parent, Purchaser
or any other Subsidiary of Parent and (B) waive any and all right that the
Seller or its Subsidiaries may have to seek any damages, equitable remedies or
other relief as a result of such Transferred Employee’s employment with Parent,
Purchaser or any other Subsidiary of Parent.
 
Section 4.10 Further Assurances.  In the event that (a) at any time after the
First Closing Date any further action is necessary or desirable to fully effect
the First Closing Transactions or (b) at any time after the Second Closing Date
any further action is necessary or desirable to fully effect the Second Closing
Transactions, each of the parties hereto shall take, or cause to be taken, such
further action (including (i) transferring back to the Seller or its designated
Affiliate any asset or liability not contemplated by this Agreement to be a
Purchased Asset or an Assumed Liability, respectively, which asset or liability
was transferred to Purchaser at or before the Second Closing, (ii) transferring
to Purchaser any asset or liability contemplated by this Agreement to be a
Purchased Asset or an Assumed Liability, respectively, which was not transferred
to Purchaser at or before the First Closing or the Second Closing, as
applicable, and (iii) the execution and delivery of such further instruments and
documents) as the other Party may reasonably request, at the sole cost and
expense of the requesting party (unless otherwise specified herein).
 
Section 4.11 Seller Non-Competition and Non-Solicitation.
 
(a) For a period of five years from and after the First Closing Date, except as
provided in the Work Plan, neither the Seller nor any of its Affiliates shall,
directly or indirectly, engage in, own, have any financial interest in (other
than a financial interest in a publicly held corporation whose stock is traded
on a national securities exchange or in the over-the counter market which
financial interest (held directly or indirectly) does not exceed five percent
(5%) of such company’s outstanding securities), manage or operate anywhere in
the United States, a business the same as, substantially similar to, or which
materially competes with, the business of developing, marketing or manufacturing
product candidates INS-19 Granulocyte Colony Stimulating Factor and INS-20
Pegylated Granulocyte Colony Stimulating Factor.
 
(b) For a period of five years from and after the Second Closing Date, neither
the Seller nor any of its Affiliates shall, directly or indirectly, engage in,
own, have any financial interest in (other than a financial interest in a
publicly held corporation whose stock is traded on a national securities
exchange or in the over-the counter market which financial interest (held
directly or indirectly) does not exceed five percent (5%) of such company’s
outstanding securities), manage or operate anywhere in the United States, a
business the same as, substantially similar to, or which materially competes
with, the business of developing, marketing or manufacturing the Key Products.
 
(c) For a period of five years following the Second Closing Date, the Seller
shall not, and the Seller shall cause its Subsidiaries and their Affiliates, not
to, for its or their own account or for the account of any other Person (i)
encourage any supplier of any materials related to the manufacture of Key
Products to terminate or alter such relationship to the disadvantage of
Purchaser or any of its Affiliates, (ii) encourage any Person not to enter into
a business relationship with Purchaser or any of its Affiliates or (iii) impair
or attempt to impair any relationships between Purchaser or any of its
Affiliates and any of their respective customers, clients, suppliers or other
Persons with whom they have business relationships.
 
(d) Commencing on the date hereof and continuing for a period of two (2) years
from and after the Second Closing Date, neither the Seller nor any of its
Affiliates shall, directly or indirectly, solicit for employment or employ any
Key Products Employee, or request, induce or advise any Key Products Employee to
leave the employ of Purchaser or any of its Affiliates, without the prior
written consent of Purchaser; provided, that a general offer of employment to
the public shall not be deemed prohibited hereunder as long as not specifically
directed at Key Products Employees.
 
(e) The nature and scope of the foregoing protection has been carefully
considered by the parties hereto.  The parties hereto agree and acknowledge that
the duration, scope and geographic areas applicable to such provisions are fair,
reasonable and necessary and that adequate compensation has been received by the
Seller for such obligations.  If, however, for any reason any court determines
that any such restrictions are not reasonable or that consideration is
inadequate, such restrictions shall be interpreted, modified or rewritten to
include as much of the duration, scope and geographic area identified in this
Section 4.11 as will render such restrictions valid and enforceable.
 
(f) In the event of a breach or threatened breach of this Section 4.11,
Purchaser shall be entitled, without the posting of a bond, to an injunction
restraining such breach.  Nothing herein contained shall be construed as
prohibiting any party from pursuing any other remedy available to it for such
breach or threatened breach.
 
Section 4.12 Certain Tax Matters.
 
(a) Transfer Taxes.  Notwithstanding anything herein to the contrary, the Seller
and its Affiliates shall be solely liable for, and shall pay when due, any
transfer, gains, documentary, sales, use, registration, stamp, value-added or
other similar Taxes (“Transfer Taxes”) payable by reason of the Transactions,
and the Seller or its Affiliates shall file, at their expense, all necessary Tax
Returns and other documentation with respect to all Transfer Taxes, provided,
however, that if required by applicable Law, Parent and Purchaser will, and will
cause their Affiliates to, join in the execution of any such Tax Returns and
other documentation.  The Seller, Parent and Purchaser agree to reasonably
cooperate with each other to claim any applicable exemption from, or reduction
of, any applicable Transfer Taxes
 
(b) Certain Apportionments.  For purposes of determining the Liability of the
Seller for Taxes with respect to the Purchased Assets under Section 1.5(a)(i),
all real, personal property and other Taxes not based on or measured by income
or receipts of Seller, in each case, with respect to the Purchased Assets (the
“Apportioned Obligations”), shall be prorated between the Seller and Purchaser,
with such Taxes being borne by the Seller based on the ratio of the number of
days in the relevant period prior to and including the First Closing Date, with
respect to the First Closing Assets, or the Second Closing Date, with respect to
the Second Closing Assets, to the total number of days in the actual taxable
period with respect to which such Taxes are assessed, irrespective of when such
Taxes are due, become a Lien or are assessed, and such Taxes being borne by
Purchaser based on the ratio of the number of days in the relevant period after
the First Closing Date, with respect to the First Closing Assets, or the Second
Closing Date, with respect to the Second Closing Assets, to the total number of
days in the actual taxable period with respect to which such Taxes are assessed,
irrespective of when such Taxes are due, become a Lien or are assessed.
 
(c) Apportioned Obligations.  Apportioned Obligations shall be timely paid, and
all applicable filings, reports and Tax Returns shall be filed, as provided by
Law. The paying party shall be entitled to reimbursement from the non-paying
party in accordance with Section 4.12(b). Upon payment of any such Apportioned
Obligation, the paying party shall present a statement to the non-paying party
setting forth the amount of reimbursement to which the paying party is entitled
under Section 4.12(b), together with such supporting evidence as is reasonably
necessary to calculate the amount to be reimbursed. The non-paying party shall
make such reimbursement promptly but in no event later than ten days after the
presentation of such statement.
 
(d) Allocation of Purchase Price.  At least 15 days prior to the Second Closing
Date, Seller shall prepare and deliver to Parent for Parent's review, comment
and approval, which shall not be unreasonably withheld, a statement setting
forth the allocation, of the Purchase Price (including the Assumed Liabilities)
among the Purchased Assets in accordance with Section 1060 of the Code.  Seller
and Purchaser shall resolve any differences with respect to such
allocation.  Both the Seller and Purchaser agree to report, act and file all Tax
Returns (including, but not limited to, Internal Revenue Service Form 8594) in
all respects and for all purposes consistent with the agreed upon allocation
(the “Allocation”), and neither the Seller nor Purchaser shall take any position
for Tax purposes (whether in audits, Tax Returns or otherwise) that is
inconsistent with such Allocation unless, and then only to the extent, required
by a final “determination” as defined in Section 1313(a) of the Code.
 
Section 4.13 Mail; Payments.
 
(a) The Seller authorizes and empowers Purchaser on and after the Second Closing
Date to receive and open all mail and other communications received by Purchaser
relating to the Purchased Assets and to deal with the contents of such
communications in good faith and in a proper manner.  The Seller shall promptly
deliver to Purchaser any mail or other communication received by the Seller
after the Second Closing Date pertaining to the Purchased Assets.  Parent and
Purchaser shall promptly deliver to the Seller any mail or other communication
received by Parent or Purchaser after the Second Closing Date pertaining to the
Excluded Assets or the Retained Liabilities.
 
(b) The Seller shall promptly pay or deliver to Purchaser any monies or checks
relating to the Purchased Assets which have been mistakenly sent after the
Second Closing Date to the Seller and which should have been sent to
Purchaser.  Parent and Purchaser shall promptly pay or deliver to Seller any
monies or checks relating to the Excluded Assets and the Retained Liabilities
which have been mistakenly sent after the Second Closing Date to Parent or
Purchaser and which should have been sent to the Seller.
 
Section 4.14 Excluded Products.  Prior to the Second Closing, Seller shall, at
its own cost and expense, remove all inventory of Excluded Assets from the
Boulder Facilities.
 
Section 4.15 Notices to Debt, Option and Warrant Holders.  The Seller shall take
all actions and provide all notices which may be required pursuant to the terms
of any outstanding options, warrants and convertible debt instruments of the
Seller, including the terms of the Seller Convertible Notes, which may be
required as a result of the execution of this Agreement and the consummation of
the Transactions.
 
Section 4.16 Release under Security for Assumed Boulder Leases.  The parties
shall cooperate in seeking the release, effective as of the Second Closing, of
any security deposit, cash collateral, letter of credit, line of credit or other
surety posted by the Seller and held by the landlord(s) or financial
institution(s) issuing letter(s) of credit as security under the Assumed Boulder
Leases (each a “Lease Security:”).  In furtherance of the obligations set forth
in this Section 4.16, Purchaser or Parent may, if required, provide the
applicable landlord or financial institution with a Lease Security to replace
the Lease Security that has been posted by the Seller, in an amount which is not
in excess of such Lease Security posted by the Seller.
 
ARTICLE V                                
 
CONDITIONS TO THE SECOND CLOSING
 
Section 5.1 Conditions to Each Party’s Obligation to Effect the Second Closing
Transactions.  The respective obligations of each party hereto to consummate the
Second Closing Transactions shall be subject to the satisfaction (or waiver by
the parties, if permissible under applicable Law) on or prior to the Second
Closing of the following conditions:
 
(a) No Injunction.  No Law, injunction, judgment or ruling enacted, promulgated,
issued, entered, amended or enforced by any Governmental Authority of competent
jurisdiction (collectively, “Restraints”) shall be in effect enjoining,
restraining, preventing or prohibiting consummation of the Second Closing
Transactions or making the consummation of the Second Closing Transactions
illegal.
 
(b) HSR Act.  Any waiting period (and any extension thereof) under the HSR Act
(to the extent applicable to the Second Closing Transactions) shall have expired
or been terminated.
 
Section 5.2 Conditions to the Seller’s Obligation to Effect the Second Closing
Transactions.  The obligations of the Seller to consummate the Second Closing
Transactions are subject to the satisfaction (or waiver by the Seller, if
permissible under applicable Law) on or prior to the Second Closing of each of
the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of
Parent and Purchaser in this Agreement shall be true and correct (without regard
to any qualifications as to materiality or material adverse effect (or any
correlative term) contained in such representations and warranties) as of the
date when made and as of the Second Closing Date, except (i) for representations
and warranties made as of a specified date, which shall be measured only as of
such specified date, and (ii) where the failure to be true and correct,
individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Purchaser Material Adverse Effect.
 
(b) Performance.  Parent and Purchaser shall have performed and complied in all
material respects with all agreements and covenants required by this Agreement
to be so performed or complied with by Purchaser at or prior to the Second
Closing.
 
(c) Deliveries.  The Seller shall have received the deliveries contemplated by
Section 5.5.
 
Section 5.3 Conditions to Parent’s and Purchaser’s Obligation to Effect the
Second Closing Transactions.  The obligations of Parent and Purchaser to
consummate the Second Closing Transactions are subject to the satisfaction (or
waiver by Parent, if permissible under applicable Law) on or prior to the Second
Closing of each of the following conditions:
 
(a) Representations and Warranties.  Each of the representations and warranties
of the Seller in Section 2.1, Section 2.2(a), Section 2.3, Section 2.18, Section
2.20 and/or Section 2.22 shall be true and correct in all respects as of the
date when made and as of the Second Closing Date (except for representations and
warranties in such Sections made as of a specified date, which shall be measured
only as of such specified date); and each of the other representations and
warranties of the Seller in this Agreement shall be true and correct (without
regard to materiality or Seller Material Adverse Effect qualifiers contained
therein) as of the date when made and as of the Second Closing Date, except (i)
for representations and warranties made as of a specified date, which shall be
measured only as of such specified date and (ii) where the failure to be true
and correct, individually or in the aggregate, has not had, and would not
reasonably be expected to have, a Seller Material Adverse Effect.
 
(b) Performance.  The Seller shall have performed and complied in all material
respects with all agreements and covenants required by this Agreement to be so
performed or complied with by the Seller at or prior to the Second Closing.
 
(c) Deliveries.  Parent and Purchaser shall have received the deliveries
contemplated by Section 5.4.
 
(d) Governmental and Third Party Actions;  No action, suit, proceeding, inquiry
or investigation by any Governmental Authority or third party (including any
shareholders of the Seller, whether brought directly, derivatively or
otherwise), shall be instituted, pending or threatened that seeks, or could
reasonably be expected to seek, (i) to impose or confirm limitations on the
ability of Parent, Purchaser or any of Parent’s other Affiliates to effectively
exercise full rights of ownership of the Purchased Assets, (ii) to require or
compel Parent, Purchaser or any of Parent’s other Affiliates to divest, license,
dispose of or hold separate any portion of its businesses, operations or assets,
(iii) to prohibit Parent, Purchaser or any of Parent’s other Affiliates from
effectively controlling or operating any portion of the Purchased Assets or (iv)
to enjoin, restrain, prevent, prohibit, rescind, invalidate, void or undue any
of the Transactions.
 
(e) No Material Adverse Effect.  Since the date hereof, there shall have been no
Event that has had, or would reasonably be expected to have, either individually
or in the aggregate, a Seller Material Adverse Effect.
 
(f) Bankruptcy.  (i) Neither a voluntary petition shall have been filed by the
Seller or any of its Subsidiaries nor an involuntary petition shall have been
filed against the Seller or any of its Subsidiaries and not dismissed, under
title 11 of the United States Code and (ii), either within the United States or
in any other country, a proceeding shall not have been threatened or instituted
and not dismissed by or against the Seller or any of its Subsidiaries seeking to
adjudicate any of them bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, protection or other relief of any of them or any of their
debts or any similar relief under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee, administrative receiver,
liquidator, provisional liquidator, administrator or other similar official for
the Seller or any of its Subsidiaries or for any substantial part of their
assets.
 
(g) Consents and Approvals.  All of the consents or notifications set forth in
Section 5.3(g) of the Seller Disclosure Schedule shall have been obtained or
made at or prior to the Second Closing.
 
(h) Legal Opinion.  Purchaser shall have received a legal opinion, addressed to
it and to Parent, dated the Second Closing Date, from outside counsel to Seller,
in form and substance satisfactory to Purchaser, to the effect set forth in
Section 5.3(h) of the Seller Disclosure Schedule.
 
Section 5.4 Deliveries by the Seller at Second Closing.  On the Second Closing
Date, the Seller shall deliver or cause to be delivered to Purchaser:
 
(a) Officer’s Certificate.  An officer’s certificate signed by a senior officer
of the Seller, dated the Second Closing Date, certifying (i) that the conditions
specified in Section 5.3(a) and Section 5.3(b) have been fulfilled and (ii) as
to the matter set forth in Section 5.4(a) of the Seller Disclosure Schedule.
 
(b) Instruments of Assignment.  To the extent that any of the Assumed Boulder
Leases have been recorded, duly executed recordable instruments of assignment
for each such Assumed Boulder Lease, in form and substance reasonably acceptable
to Parent.  To the extent that any of the Assumed Boulder Leases have not been
recorded, duly executed instruments of assignment for each such Assumed Boulder
Lease, in form and substance reasonably acceptable to Parent.
 
(c) Bill of Sale.  A duly executed bill of sale for all other Purchased Assets.
 
(d) Receipt.  The Seller shall deliver to Parent and Purchaser a receipt for the
Purchase Price.
 
(e) Withholding Certificate.  A certificate signed by a senior officer of the
Seller, dated the Second Closing Date and in form and substance satisfactory to
Parent, conforming to the requirements of Treasury Regulation Section
1.1445-2(b)(2).
 
(f) Further Instruments.  Such documents of further assurance reasonably
necessary and typical for transactions similar to the Second Closing
Transactions in order to complete the Second Closing Transactions.
 
Section 5.5 Deliveries by Purchaser at Second Closing.  On the Second Closing
Date, Parent and Purchaser shall deliver or cause to be delivered to the Seller:
 
(a) Officer’s Certificate.  A certificate signed by an authorized signatory of
Parent and Purchaser, dated the Second Closing Date, certifying that the
conditions specified in Section 5.2(a) and Section 5.2(b) have been fulfilled.
 
(b) Closing Consideration Amount.  The Second Closing Purchase Price by wire
transfer of immediately available funds, to the accounts designated by the
Seller.
 
(c) Assumption Agreement.  A duly executed assumption agreement evidencing the
assumption by Purchaser of the Assumed Liabilities in accordance with the terms
herein.
 
(d) Further Instruments.  Such documents of further assurance reasonably
necessary and typical for transactions similar to the Second Closing
Transactions in order to complete the Second Closing Transactions.
 
ARTICLE VI                                
 
TERMINATION
 
Section 6.1 Termination.  This Agreement may be terminated and the Second
Closing Transactions abandoned at any time prior to the Second Closing:
 
(a) by the mutual written consent of the Seller and Parent duly authorized by
each of their respective Boards of Directors; or
 
(b) by either the Seller or Parent:
 
(i)  
if the Second Closing shall not have been consummated on or before the close of
business on July 9, 2009 (the “End Date”), provided, that the right to terminate
this Agreement under this Section 6.1(b)(i) shall not be available to a party
whose failure to fulfill any obligation under this Agreement was the primary
cause of, or resulted in, the failure of the Second Closing to be consummated on
or before the End Date; or

 
(ii)  
if any Restraint enjoining, restraining, preventing or prohibiting the Second
Closing Transactions shall have become final and nonappealable; provided, that
the right to terminate this Agreement under this Section 6.1(b)(ii) shall not be
available to a party if the issuance of such final, non-appealable Restraint was
primarily due to the failure of such party to perform any of its obligations
under this Agreement; or

 
(c) by Parent or Purchaser:
 
(i)  
if prior to the Second Closing, the Seller shall have breached or failed to
perform any of its representations, warranties, covenants or agreements set
forth in this Agreement, which breach or failure to perform (A) would give rise
to the failure of a condition set forth in Section 5.1 or Section 5.3 and (B) is
either incurable or, if curable, is not cured by the Seller by the earlier of
(x) 30 days following receipt by the Seller of written notice of such breach or
failure and (y) the End Date; provided, at the time of the delivery of such
written notice, neither Parent nor Purchaser shall be in material breach of its
obligations under this Agreement; or

 
(ii)  
if prior to the Second Closing (A) the Seller enters into a Contract relating to
an Acquisition Proposal or (B) the Seller or the Seller Board publicly announces
its intention to do so; or

 
(iii)  
if prior to the Second Closing, the Seller shall have breached in any material
respect any of its obligations pursuant to Section 4.2; or

 
(iv)  
upon at least five Business Days prior written notice if prior to the Second
Closing, any action, suit or proceeding by any Governmental Authority or third
party (including any shareholders of the Seller, whether brought directly,
derivatively or otherwise), shall be instituted or pending (and not dismissed
with prejudice within 10 Business Days) that seeks, or could reasonably be
expected to seek to enjoin, restrain, prevent, prohibit, rescind, invalidate,
void or undue any of the Transactions; or

 
(d) by the Seller:
 
(i)  
if prior to the Second Closing, either Parent or Purchaser shall have (A) failed
to perform in any material respect any of its obligations required to be
performed by it under this Agreement or (B) breached any of Parent’s or
Purchaser’s representations and warranties (without regard to materiality or
Purchaser Material Adverse Effect qualifiers contained therein), which breach or
failure to perform, in the case of clause (B), would reasonably be expected to
have, individually or in the aggregate, a Purchaser Material Adverse Effect and,
in the case of either clause (A) or (B) is either incurable, or if curable, is
not cured by Parent or Purchaser by the earlier of (x) 30 days following receipt
by Parent of written notice of such breach or failure and (y) the End Date,
provided, at the time of the delivery of such written notice, the Seller shall
not be in material breach of its obligations under this Agreement; or

 
(ii)  
the Seller enters into a definitive agreement with respect to a Superior
Proposal in compliance with Section 4.2.

 
Section 6.2 Effect of Termination.  In the event of a termination of this
Agreement as provided in Section 6.1 (other than pursuant to Section 6.1(a)),
written notice thereof shall be given to the other party or parties, specifying
the provision hereof pursuant to which such termination is made, and this
Agreement shall forthwith become null and void and of no further force or
effect, except that (i) Section 1.5(b), Section 4.8, this Section 6.2, Section
6.3, Section 6.4, ARTICLE VII and the Confidentiality Agreement in accordance
with its terms shall survive termination of this Agreement and remain in full
force and effect and (ii) nothing shall relieve any party from liability or
damages for fraud or any willful breach of any of its representations or
warranties or the willful breach of any of its covenants or agreements set forth
in this Agreement.  Notwithstanding the foregoing, Section 4.6(b), Section
4.6(c) and Section 4.11(a) shall also survive termination of this Agreement and
remain in full force and effect with respect to the First Closing Assets unless
the Seller has the right to exercise the Repurchase Right and the Seller
actually exercises the Repurchase Right pursuant to Section 6.4, in which case
Section 4.6(b), Section 4.6(c) and Section 4.11(a) shall not survive the
termination of this Agreement.
 
Section 6.3 Termination Fees.
 
(a) If a Seller Payment Event occurs, the Seller shall pay Parent (by wire
transfer of immediately available funds), a fee of $5,200,000 (the “Seller
Termination Fee”).  A “Seller Payment Event” means the termination of this
Agreement pursuant to:
 
(i)  
Section 6.1(c)(ii), Section 6.1(c)(iii) or Section 6.1(d)(ii);

 
(ii)  
Section 6.1(b)(i), but only if, both (A) prior to the End Date, an Acquisition
Proposal shall have been publicly announced or publicly known or otherwise
communicated to the Seller’s Board of Directors and not withdrawn, revoked or
rejected prior to the date of termination of this Agreement pursuant to Section
6.1(b)(i) and (B) the Seller, within twelve months of such termination, enters
into a definitive agreement with respect to an Acquisition Proposal or
consummates an Acquisition Proposal (provided that for purposes of this clause
(ii), each reference to “15%” in the definition of Acquisition Proposal shall be
deemed a reference to “75%” and the reference to “any of the Purchased Assets”
in clause (i) of the definition of the term “Acquisition Proposal” shall be
deemed a reference to substantially all of the Purchased Assets).

 
If this Agreement is terminated by Parent pursuant to Section 6.1(c)(ii) or
Section 6.1(c)(iii), the Seller shall make the payment required by Section
6.3(a) to Parent on the second Business Day after the date of such
termination.  If this Agreement is terminated by Seller pursuant to Section
6.1(d)(ii), the Seller shall make the payment required by Section 6.3(a) to
Parent contemporaneously with the termination of this Agreement.  If this
Agreement is terminated by pursuant to Section 6.1(b)(i), the Seller shall make
any payment required by Section 6.3(a) to Parent on the date of its entry into a
definitive agreement with respect to an Acquisition Proposal or the consummation
of an Acquisition Proposal, whichever is earlier.
 
(b) If a Seller Payment Event occurs, the Seller shall, in addition to the
payment required by Section 6.3(a), reimburse Parent and Purchaser (by wire
transfer of immediately available funds), no later than two Business Days after
such Seller Payment Event, for 100% of their documented out-of-pocket fees and
expenses (including reasonable fees and expenses of their counsel) incurred by
them in connection with this Agreement and the Transactions, not to exceed
$500,000.
 
(c) The Seller acknowledges that the agreements contained in this Section 6.3
are an integral part of the Transactions and that, without these agreements,
Parent and Purchaser would not enter into this Agreement.  In the event that the
Seller fails to pay any amount due pursuant to this Section 6.3 to Purchaser in
the timeframe set forth herein, the Seller shall reimburse Parent and Purchaser
for all reasonable costs and expenses actually incurred or accrued by Parent and
Purchaser (including reasonable fees and expenses of counsel) in connection with
Parent’s and Purchaser’s enforcement of this Section 6.3.
 
Section 6.4 First Closing Assets Repurchase Right.
 
(a) In the event of a termination of this Agreement (i) by the Seller pursuant
to Section 6.1(d)(i), (ii) by Parent or Purchaser pursuant to Section 6.1(b)(i)
if the Second Closing shall not have been consummated on or before the End Date
solely due to the failure of the condition set forth in Section 5.3(e) to be
satisfied or (iii) by Parent or Purchaser pursuant to Section 6.1(c)(iv), the
Seller shall have the right to repurchase the First Closing Assets from
Purchaser pursuant to the terms and conditions of this Section 6.4 (the
“Repurchase Right”).  In the event of a termination of this Agreement for any
other reason, Purchaser shall retain the First Closing Assets and from and after
the time of termination no further payments shall be required to be made by
Parent, Purchaser or any of their Affiliates to the Seller with respect to the
First Closing Assets pursuant to this Agreement, including Section 1.7, or any
other agreement.
 
(b) If the Repurchase Right arises as a result of a termination by the Seller
pursuant to Section 6.1(d)(i), the purchase price to be paid by the Seller to
Purchaser for the First Closing Assets will be equal to $1.00 and the assumption
of the obligations set forth in this Section 6.4.  If the Repurchase Right
arises as a result of a termination by Parent or Purchaser pursuant to Section
6.1(b)(i) (in the circumstances described in Section 6.4(a) with respect to such
termination) or Section 6.1(c)(iv), the purchase price to be paid by the Seller
to Purchaser for the First Closing Assets will be equal to $2,500,000 plus an
amount equal to the aggregate payments which have been paid on or prior to the
date of the termination of this Agreement by Parent or Purchaser to the Seller
pursuant to Section 1.7(b).
 
(c) The Seller may exercise the Repurchase Right by providing written notice to
Parent and Purchaser, within 30 days of the termination date giving rise to the
Repurchase Right, of the Seller’s intention to exercise the Repurchase
Right.  The closing of the Repurchase Right shall be held promptly following
receipt by Parent of such written notice and in no event later than 10:00 a.m.
on the fifth Business Day after the date of Seller’s written notice of its
exercise of the Repurchase Right at the offices of McGuireWoods LLP, One James
Center, 901 East Cary Street, Richmond, Virginia 23219, or such other time, date
and place as may be agreed upon in writing by the parties hereto.  At this
closing, the Seller shall pay the amount required by Section 6.4(b) in cash by
wire transfer of immediately available funds to the account designated in
writing by Parent or Purchaser.  At this closing, the parties shall execute and
deliver such documents as are reasonably necessary and typical for similar
transactions in order to complete the transfer of the First Closing Assets from
Purchaser back to the Seller and the Seller shall enter into an agreement to
indemnify, defend and hold harmless the Parent Indemnified Parties from and
against all Losses arising in connection with or relating to the First Closing
Assets from after such closing date.
 
ARTICLE VII                                           
 
MISCELLANEOUS
 
Section 7.1 Amendment or Supplement.  At any time prior to the Second Closing,
this Agreement may be amended or supplemented in any and all respects by written
agreement of the parties hereto, by action taken by the Boards of Directors of
the Seller and Parent and the Board of Managers of Purchaser.
 
Section 7.2 Extension of Time, Waiver, Etc.  At any time prior to the Second
Closing, any party may, subject to applicable Law, (a) waive any inaccuracies in
the representations and warranties of any other party hereto, (b) extend the
time for the performance of any of the obligations or acts of any other party
hereto or (c) waive compliance by the other party with any of the agreements
contained herein or, except as otherwise provided herein, waive any of such
party’s conditions.  Notwithstanding the foregoing, no failure or delay by the
Seller, Parent or Purchaser in exercising any right hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right
hereunder.  Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party.  The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by applicable
Law.
 
Section 7.3 Assignment.  Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned or delegated, in whole or in part, by
operation of Law or otherwise, by any of the parties without the prior written
consent of the other parties; provided, that Purchaser may assign any of its
rights and obligations hereunder, in whole or in part, to Parent or any
wholly-owned Subsidiary of Parent without obtaining the consent of the Seller
and any such assignment shall not relieve Purchaser or Parent of their
obligations hereunder.  Subject to the preceding sentence, this Agreement shall
be binding upon, inure to the benefit of, and be enforceable by, the parties
hereto and their respective successors and permitted assigns.  Any purported
assignment not permitted under this Section 7.3 shall be null and void.
 
Section 7.4 Counterparts.  This Agreement may be executed in counterparts (each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement) and shall become effective when each
party hereto shall have received a counterpart hereof signed by all of the other
parties hereto
 
Section 7.5 Entire Agreement; No Third Party Beneficiaries.  This Agreement,
including the Seller Disclosure Schedule, the exhibits hereto, the documents and
instruments relating to the Transactions referred to herein, and the
Confidentiality Agreement constitute the entire agreement, and supersede all
prior agreements and understandings, both written and oral among the parties
with respect to the subject matter of this Agreement and the Confidentiality
Agreement.  Nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person (other than the parties hereto) any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.
 
Section 7.6 Governing Law; Jurisdiction; Waiver of Jury Trial.
 
(a) This Agreement shall in all respects be governed by, and construed in
accordance with, the Laws (excluding conflict of laws rules and principles) of
the State of New York applicable to agreements made and to be performed entirely
within such State, including all matters of construction, validity and
performance.
 
(b) Any claim, action or dispute against any party to this Agreement arising out
of or in any way relating to this Agreement shall be brought in any federal or
state court located in the Commonwealth of Virginia in the City of Richmond and
each of the parties hereby submits to the exclusive jurisdiction of such courts
for the purpose of any such claim, action or dispute; provided, that a final
judgment in any such claim, action or dispute shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.  Each party irrevocably and unconditionally agrees not to
assert (i) any objection which it may ever have to the laying of venue of any
such claim, action or dispute in any federal or state court located in the
Commonwealth of Virginia in the City of Richmond, (ii) any claim that any such
claim, action or dispute brought in any such court has been brought in an
inconvenient forum and (iii) any claim that such court does not have
jurisdiction with respect to such claim, action or dispute.  To the extent that
service of process by mail is permitted by applicable Law, each party
irrevocably consents to the service of process in any such claim, action or
dispute in such courts by the mailing of such process by registered or certified
mail, postage prepaid, at its address for notices provided for herein.
 
(c) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO A TRIAL BY
JURY AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT
AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY CLAIM,
ACTION OR DISPUTE.
 
Section 7.7 Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any court specified
in Section 7.6(b), without bond or other security being required, this being in
addition to any other remedy to which they are entitled at Law or in equity.
 
Section 7.8 Notices.  All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, sent via facsimile (receipt confirmed) or sent by nationally
recognized overnight courier (providing proof of delivery) to the parties at the
following addresses:
 
If to Parent or Purchaser, to:
 
Merck & Co., Inc.
 
One Merck Drive
 
PO Box 100 WS3B-65
 
Whitehouse Station, New Jersey  08889-0100
 
Attention: Office of the Secretary
 
Facsimile:(908) 735-1246
 
 
with a copy, which will not constitute notice, to:
 
Fried, Frank, Harris, Shriver & Jacobson LLP
 
One New York Plaza
 
New York, New York  10004
 
Attention: David N. Shine
 
Facsimile: (212) 859-4000
 
If to the Seller, to:
 
Insmed Incorporated
 
8720 Stony Point Parkway
 
Suite 200
 
Richmond, Virginia  23235
 
Attention: Kevin P. Tully
 
Facsimile: (804) 565-3512
 
with a copy, which will not constitute notice, to:
 
McGuireWoods LLP
 
One James Center, 901 E. Cary Street
 
Richmond, Virginia  23219
 
Attention: Joseph C. Carter, III
 
Facsimile: (804) 698-2028
 
or such other address or facsimile number as such party may hereafter specify by
like notice to the other parties hereto.  All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. (New York City time) on a Business Day in
the place of receipt.  Otherwise, any such notice, request or communication
shall be deemed to have been received on the next succeeding Business Day in the
place of receipt.
 
Section 7.9 Severability.  If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the Transactions are
fulfilled to the extent possible.
 
Section 7.10 Definitions.  As used in this Agreement, the following terms have
the meanings ascribed thereto below:
 
(a) “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person.
 
(b) “Boulder Facilities” shall mean the Primary Boulder Facilities and the
Secondary Boulder Facilities.
 
(c) “Business Day” shall mean a day except a Saturday, a Sunday or other day on
which the SEC or banks in New York, New York are authorized or required by Law
to be closed.
 
(d) “Confidential Information” shall mean all confidential or proprietary
information, whether written or oral.  Notwithstanding the foregoing,
Confidential Information shall not include information (i) which was publicly
known prior to initial disclosure of such information by a disclosing Person,
(ii) that has become publicly known, in print or other tangible form, without
any act or omission of any Person other than the disclosing Person,
(iii) received by a receiving party without restriction at any time from a third
party, other than the disclosing party, rightfully having possession of and the
right to disclose such information, (iv) shown to have been otherwise known by
the receiving party prior to disclosure of such information by the disclosing
party to the receiving party or (v) shown to have been independently developed
by employees or agents of the receiving party without access to or use of such
information of the disclosing party.
 
(e) “Contracts” shall mean all contracts, agreements, arrangements, leases,
licenses, obligations, sales and purchase orders, commitments, and other written
arrangements or undertakings that are binding, or purport to be binding by their
terms, on the parties thereto, and any outstanding bids or proposals (which bids
or proposals if accepted by the recipient thereof would result in a binding
contract).
 
(f) “Excluded Products” shall mean each of the following products or product
candidates: (i) Insulin-like Growth Factor-1 (IGF-1), (ii) rhIGFBP-3, (iii)
IPLEX™ (mescaserim rinfibrate, a binary protein complex of human insulin-like
growth factor-1 (rhIGF-1) and human insulin-like growth factor-binding
protein-3), (iv) INSM-18 (also known as masoprocal or nordihydroguairetic acid),
(v) 3C Protease, (vi) IFN-Tau and (vii) d-chiro-Inositol.
 
(g) “FDA” shall mean the United States Food and Drug Administration or any
successor federal agency thereto.
 
(h) “GAAP” shall mean generally accepted accounting principles in the United
States.
 
(i) “Governmental Authority” shall mean any government, court, regulatory or
administrative agency, commission, authority, department, court, or official,
including any political subdivision thereof, any governmental self-regulatory
agency or any other governmental instrumentality, whether federal, state, local,
domestic, foreign or multinational.
 
(j) “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
(k) “Indebtedness” shall mean all obligations and indebtedness of the Seller or
its Subsidiaries (i) for borrowed money (other than trade debt and other similar
liabilities incurred in the ordinary course of business), (ii) evidenced by a
note, bond, debenture or similar instrument, (iii) created or arising under any
capital lease, conditional sale, earn out or other arrangement for the deferral
of purchase price of any property, (iv) under letters of credit, banker’s
acceptances or similar credit transactions, (v) for any other Person’s
obligation or indebtedness of the same type as any of the foregoing, whether as
obligor, guarantor or otherwise, (vi) for interest on any of the foregoing
and/or (vii) for any premiums, prepayment or termination fees, expenses or
breakage costs due upon prepayment of any of the foregoing.
 
(l) “Intellectual Property Rights” shall mean, collectively, all United States
and non-United States (i) Trademarks, (ii) copyrights, including computer
software and Internet web sites, (iii) patents, inventions and discoveries,
whether patentable or not, (iv) Trade Secrets, (v) all other intellectual and
industrial property not enumerated or described above and (vi) all registrations
and applications therefor, and all reissues, reexaminations, provisionals,
divisions, continuations, supplemental protections, renewals, extensions,
restorations and reversions thereof.
 
(m) “IPLEX™ EAP” shall mean the expanded access program pursuant to which the
Seller makes IPLEX™ available to physicians anywhere in the world to treat
patients.
 
(n) “Key Products” shall mean all follow-on biologics of the Seller or its
Subsidiaries, including all of the following product or product candidates: (i)
INS-19 Granulocyte Colony Stimulating Factor, (ii) INS-20 Pegylated Granulocyte
Colony Stimulating Factor and (iii) each of following biosimilar product
candidates: (1) interferon beta 1b (IFN β 1b), (2) epoetin alfa, (3) Pegylated
alpha interferon, (4) r FVIIa, (5) Fc-sTNF-R2, (6) anti-TNF-alpha monoclonal
antibody and (7) anti-Her2 monoclonal antibody.
 
(o) “Key Products IP Contracts” shall mean all Contracts that relate to the
research, development, distribution, supply, license, co-promotion or
manufacturing of any Key Product, or any Intellectual Property Rights relating
to the foregoing.
 
(p) “Knowledge” of the Seller shall mean the knowledge of any of the individuals
set forth in Section 7.10(p) of the Seller Disclosure Schedule after reasonable
review and due inquiry.
 
(q) “Liability” shall mean, with respect to any Person, any liability or
obligation of such Person of any kind, character or description, whether known
or unknown, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise and whether
or not the same is required to be accrued on the financial statements of such
Person.
 
(r) “Lien” shall mean, with respect to any property or asset (including any
security), any mortgage, lien, pledge, charge, security interest, encumbrance or
other adverse claim of any kind in respect of such property or asset.  For
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any property or asset that it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such property or asset.
 
(s) “Permitted Liens” shall mean (i) any Liens for Taxes not yet due,
(ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
similar Liens, (iii) pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation,
(iv) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
material in amount and that do not, in any case, materially detract from the
value of the property subject thereto, (v) statutory landlords’ liens and liens
granted to landlords under any lease, (vi) any purchase money security interests
and (vii) any other Lien not material in amount and that does not, in any case,
materially detract from the value of the property subject thereto.
 
(t) “Person” shall mean an individual, a corporation, a limited liability
company, a partnership, an association, a trust or any other entity, including a
Governmental Authority.
 
(u) “Primary Boulder Facilities” shall mean the Seller’s facilities located at
2590 Central Avenue and 5797 Central Avenue in Boulder, Colorado.
 
(v) “Regulatory Authority” shall mean any applicable Governmental Authority,
domestic or foreign (including the United Kingdom Medicines and Healthcare
Products Regulatory Agency), involved in granting approvals for the testing,
manufacturing, marketing, reimbursement and/or pricing of a compound or product,
and any successor Governmental Authority having substantially the same function.
 
(w) “SEC” shall mean the Securities and Exchange Commission.
 
(x) “Secondary Boulder Facilities” shall mean the Seller’s facilities located at
2500 Central Avenue, Suite A, and 2500 Central Avenue, Suite H-1, in Boulder,
Colorado.
 
(y) “Seller Confidential Information” shall mean all Confidential Information in
which the Seller or any of its Subsidiaries have any right, title, interest,
license to use, or otherwise possesses the legal right to use and that is
necessary or useful in conducting the present business of the Seller or any of
its Subsidiaries.
 
(z) “Seller Convertible Notes” shall mean the Seller’s outstanding 5.5% Senior
Convertible Notes due 2008-2010.
 
(aa) “Seller Material Adverse Effect” shall mean (i) a material adverse effect
on the Purchased Assets, taken as a whole; provided, that any effect resulting
from any of the following shall not be considered when determining whether a
Seller Material Adverse Effect shall have occurred: (A) changes in the general
market, capital markets, economic or political conditions in the United States
or any other region outside of the United States (including the commencement,
continuation or escalation of a war or material armed hostilities), (B), the
announcement of this Agreement or the pendency or consummation of the
Transactions, (C) the identity of Parent, Purchaser or any of their Affiliates
as the acquirer or the Purchased Assets, (D) compliance with the terms of, or
the taking of any action required by, this Agreement or consented to by Parent,
(E) the termination by customers, suppliers, licensors and distributors of their
relationship with the Seller or any of its Subsidiaries, or (F) the termination
by employees of their employment with the Seller or any of its Subsidiaries, or
(ii) any event, change, development, effect, condition circumstance, matter,
occurrence or state of facts (each an “Event”) that prevents or materially
delays, or would be reasonably expected to prevent or materially delay,
consummation of the Transactions or the performance by the Seller of any of its
material obligations under this Agreement.  Without limiting the generality of
the foregoing, any of the following Events shall be deemed to constitute a
Seller Material Adverse Effect:  (1) the FDA or any other Regulatory Authority
takes any action, or threatens to take any action, which has impaired or
delayed, or would reasonably be expected to impair or delay, the Seller’s
ability to develop, manufacture, test or market any Key Product, (2) the
landlords of any of the Primary Boulder Facilities terminates, or threatens to
terminate, any of the Primary Boulder Leases for any reason, (3) any of the
Primary Boulder Facilities, or any material portion thereof (or any equipment
therein), is damaged, destroyed or unusable for any reason, whether due to fire,
natural disaster, acts of terrorism, equipment malfunction or any other reason,
(4) any clinical trial of a Key Product is suspended, put on hold or terminated
for any reason prior to completion, or if the results of any of the foregoing
indicate that a Key Product is or may be unsafe or not bioequivalent to the
original drug formulation, (5) any unexpected drug related, serious adverse
event in patients who received Key Products in a clinical trial or (6) any
action or proceeding is pending or threatened regarding the violation or
infringement of any Key Product in any material respect with any Intellectual
Property Rights of any third party.
 
(bb) “Solvent” shall mean with respect to any Person that, as of any date of
determination, (i) the amount of the Fair Value and Present Fair Saleable Value
of the assets of such Person exceeds as of such date its respective Stated
Liabilities and other Contingent Liabilities, (ii) such Person will not have, as
of such date, an unreasonably small amount of capital for the operation of the
business in which such Person is engaged as a going concern following such date
(iii) such Person will have sufficient assets and cash flow to pay its
respective Stated Liabilities and other Contingent Liabilities as they mature or
otherwise become due and (iv) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature.  For purposes of this definition (A) the term, “Fair Value” means
the amount at which the assets, in their entirety, of such Person would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act, (B) the term “Present
Fair Saleable Value” means the amount that could be obtained by an independent
willing seller from an independent willing buyer if the assets of such Person
are sold with reasonable promptness under normal selling conditions in a current
market, (C) the term “Stated Liabilities” means all known liabilities and
recorded liabilities (including Contingent Liabilities that would be recorded in
accordance with GAAP consistently applied) of such Person and (D) the term
“Contingent Liabilities” means the maximum estimated amount of liability
reasonably likely to result from pending litigation, asserted claims and
assessments, guaranties, uninsured risks and other contingent liabilities of
such Person.
 
(cc) “Subsidiary” shall mean, with respect to any specified Person, any other
Person of which (or in which) such specified Person will, at the time, directly
or indirectly through one or more subsidiaries, (a) own at least 50% of the
outstanding capital stock (or other shares of beneficial interest) having
ordinary voting power to elect a majority of the board of directors or other
similar governing body (irrespective of whether at the time capital stock (or
other shares of beneficial interest) of any other class or classes of such
Person shall or might have voting power upon the occurrence of any contingency),
(b) hold at least 50% of the interests in the capital or profits, (c) hold at
least 50% of the beneficial interest (in the case of any such Person that is a
trust or estate) or (d) be a general partner (in the case of a partnership) or a
managing member (in the case of a limited liability company).
 
(dd) “Trademark” shall mean trademarks, service marks, trade dress, trade names,
brand names, domain names and any other indicia of origin or goodwill, together
with all registrations and applications for registration thereof and all good
will associated therewith.
 
(ee) “Trade Secret” shall mean trade secrets, know-how, inventions (whether
patented or patentable), technology, data, data bases, preclinical and clinical
study reports, protocols, data and analyses, and all other confidential or
proprietary information, including formulae, patterns, compilations, programs,
devices, methods, techniques, processes, business methods, drawings, prototypes,
models, designs, customer lists, supplier lists, ideas, practices, test results,
assays, techniques, specifications, formulations, knowledge, skill, experience,
materials and compositions of matter, including pharmaceutical, chemical and
biological materials, products, research tools, software programs, algorithms,
computational combinatorial medicinal chemistry technologies, scientific,
technical, or test data, including pharmacological, biological, chemical,
biochemical, toxicological and clinical test data, analytical and quality
control data, and stability data, safety data, studies, procedures, plans,
diagrams, sketches, documentation, and patent-related and other legal
information or descriptions.
 
(ff) “Transactions” shall mean the transactions contemplated by this Agreement.
 
Section 7.11 Interpretation.  When a reference is made in this Agreement to an
Article, a Section, Exhibit, Annex or Schedule, such reference shall be to an
Article of, a Section of, or an Exhibit, Annex or Schedule to, this Agreement
unless otherwise indicated.  All Exhibits, Annexes and Schedules annexed hereto
or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein.  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”  The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “extent” in the phrase “to the extent” means the
degree to which a subject or other thing extends, and such phrase does not mean
simply “if”.  All reference to dollars or to “$” shall be references to United
States dollars.  All terms defined in this Agreement shall have the defined
meanings when used in any document made or delivered pursuant hereto unless
otherwise defined therein.  The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term.  The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement and, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as jointly drafted by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provision of this Agreement.
 
 
[signature page follows]



7176997
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 

             
INSMED INCORPORATED
         
By:
   
Name:
Kevin P. Tully
   
Title:
Executive Vice President and Chief Financial Officer
             
PROTEIN TRANSACTION LLC
         
By:
   
Name:
Richard N. Kender
   
Title:
President
             
MERCK & CO., INC.
         
By:
   
Name:
Richard N. Kender
   
Title:
Senior Vice President, Business Development & Corporate Licensing




Signature Page to Asset Purchase Agreement
 
 
